Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

dated as of June 30, 2006

among

X-RITE, INCORPORATED,

as Borrower

CERTAIN SUBSIDIARIES OF X-RITE, INCORPORATED,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Lead Arranger and Bookrunner

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent and Collateral Agent

and

MERRILL LYNCH CAPITAL, A DIVISION OF

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,

as Syndication Agent

 

--------------------------------------------------------------------------------

$160,000,000 Senior Secured First Priority Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2

1.1. Definitions

   2

1.2. Accounting Terms

   31

1.3. Interpretation, etc.

   31

1.4. Interrelationship with the Existing Credit Agreement.

   31

SECTION 2. LOANS AND LETTERS OF CREDIT

   32

2.1. Term Loans

   32

2.2. Revolving Loans

   34

2.3. Swing Line Loans

   35

2.4. Issuance of Letters of Credit and Purchase of Participations Therein

   37

2.5. Pro Rata Shares; Availability of Funds

   41

2.6. Use of Proceeds.

   42

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

   42

2.8. Interest on Loans

   43

2.9. Conversion/Continuation

   45

2.10. Default Interest

   46

2.11. Fees

   46

2.12. Scheduled Payments/Commitment Reductions

   47

2.13. Voluntary Prepayments/Commitment Reductions

   48

2.14. Mandatory Prepayments/Commitment Reductions

   50

2.15. Application of Prepayments/Reductions

   51

2.16. General Provisions Regarding Payments

   52

2.17. Ratable Sharing

   54

2.18. Making or Maintaining Eurodollar Rate Loans

   54

2.19. Increased Costs; Capital Adequacy

   56

2.20. Taxes; Withholding, etc.

   57

2.21. Obligation to Mitigate

   59

2.22. Defaulting Lenders

   60

2.23. Removal or Replacement of a Lender

   60

SECTION 3. CONDITIONS PRECEDENT

   61

3.1. Conditions to Initial Term Loan

   61

3.2. Conditions to All Other Credit Extensions

   62

SECTION 4. REPRESENTATIONS AND WARRANTIES

   63

4.1. Organization; Requisite Power and Authority; Qualification.

   63

4.2. Capital Stock and Ownership

   63

4.3. Due Authorization

   64

4.4. No Conflict

   64

4.5. Governmental Consents

   64

4.6. Binding Obligation

   64

4.7. Historical Financial Statements

   65

4.8. Projections

   65

 

i



--------------------------------------------------------------------------------

4.9. No Material Adverse Change

   65

4.10. No Restricted Junior Payments

   65

4.11. Adverse Proceedings, etc.

   65

4.12. Payment of Taxes.

   65

4.13. Properties

   66

4.14. Environmental Matters

   66

4.15. No Defaults

   67

4.16. Material Contracts

   67

4.17. Governmental Regulation

   67

4.18. Margin Stock

   67

4.19. Employee Matters

   67

4.20. Employee Benefit Plans

   68

4.21. Certain Fees

   68

4.22. Solvency

   68

4.23. [Reserved]

   68

4.24. Compliance with Statutes, etc.

   69

4.25. Disclosure

   69

4.26. Patriot Act

   69

4.27. Insignificant Domestic Subsidiaries

   69

SECTION 5. AFFIRMATIVE COVENANTS

   70

5.1. Financial Statements and Other Reports

   70

5.2. Existence

   73

5.3. Payment of Taxes and Claims

   74

5.4. Maintenance of Properties

   74

5.5. Insurance

   74

5.6. Inspections

   74

5.7. Lenders Meetings

   75

5.8. Compliance with Laws

   75

5.9. Environmental

   75

5.10. Subsidiaries

   76

5.11. Additional Material Real Estate Assets

   77

5.12. Interest Rate Protection

   78

5.13. Further Assurances

   78

5.14. Miscellaneous Business Covenants

   78

5.15. Syndication

   79

5.16. Evidence of Insurance

   79

5.17. Fees and Expenses

   80

5.18. Transaction Costs

   80

5.19. Perfection of Security Interests

   80

5.20. Amazys

   82

5.21. Existing Indebtedness

   82

5.22. Foreign Transfer of Funds

   82

5.23. Headquarters Asset Sale

   82

SECTION 6. NEGATIVE COVENANTS

   83

6.1. Indebtedness

   83

 

ii



--------------------------------------------------------------------------------

6.2. Liens

   85

6.3. Equitable Lien

   87

6.4. No Further Negative Pledges

   87

6.5. Restricted Junior Payments

   87

6.6. Restrictions on Subsidiary Distributions

   88

6.7. Investments

   88

6.8. Financial Covenants

   89

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

   92

6.10. Disposal of Subsidiary Interests

   94

6.11. Sales and Lease-Backs

   94

6.12. Transactions with Shareholders and Affiliates.

   94

6.13. Conduct of Business

   94

6.14. Permitted Activities of Merger Sub

   94

6.15. Amendments or Waivers of Certain Related Agreements

   95

6.16. Amendments or Waivers with respect to the Existing Indebtedness

   95

6.17. Fiscal Year

   95

SECTION 7. GUARANTY

   95

7.1. Guaranty of the Obligations

   95

7.2. Contribution by Guarantors

   95

7.3. Payment by Guarantors

   96

7.4. Liability of Guarantors Absolute

   96

7.5. Waivers by Guarantors

   98

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   99

7.7. Subordination of Other Obligations

   100

7.8. Continuing Guaranty

   100

7.9. Authority of Guarantors or Company

   100

7.10. Financial Condition of Company

   100

7.11. Bankruptcy, etc.

   100

7.12. Discharge of Guaranty Upon Sale of Guarantor

   101

SECTION 8. EVENTS OF DEFAULT

   101

8.1. Events of Default

   101

SECTION 9. AGENTS

   104

9.1. Appointment of Agents.

   104

9.2. Powers and Duties

   105

9.3. General Immunity

   105

9.4. Agents Entitled to Act as Lender

   107

9.5. Lenders’ Representations, Warranties and Acknowledgment

   107

9.6. Right to Indemnity

   108

9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender

   108

9.8. Collateral Documents and Guaranty

   109

SECTION 10. MISCELLANEOUS

   110

10.1. Notices

   110

 

iii



--------------------------------------------------------------------------------

10.2. Expenses

   111

10.3. Indemnity

   111

10.4. Set-Off

   112

10.5. Amendments and Waivers

   113

10.6. Successors and Assigns; Participations

   115

10.7. Independence of Covenants

   118

10.8. Survival of Representations, Warranties and Agreements

   118

10.9. No Waiver; Remedies Cumulative

   118

10.10. Marshalling; Payments Set Aside

   118

10.11. Severability

   119

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   119

10.13. Headings

   119

10.14. APPLICABLE LAW

   119

10.15. CONSENT TO JURISDICTION

   119

10.16. WAIVER OF JURY TRIAL

   120

10.17. Confidentiality

   120

10.18. Usury Savings Clause

   121

10.19. Counterparts

   121

10.20. Effectiveness

   121

10.21. Patriot Act

   121

10.22. Electronic Execution of Assignments

   122

10.23. Existing Agreement Superseded

   122

10.24. Reaffirmation

   122

 

iv



--------------------------------------------------------------------------------

APPENDICES:

  

A-1

 

Initial Term Loan Commitments

  

A-2

 

Revolving Commitments

  

B

 

Notice Addresses

SCHEDULES:

  

1.1

 

Tender Offer Conditions Precedent

  

4.1

 

Jurisdictions of Organization and Qualification

  

4.2

 

Capital Stock and Ownership

  

4.5

 

Governmental Consents

  

4.13

 

Real Estate Assets

  

4.16

 

Material Contracts

  

4.21

 

Certain Fees

  

4.27

 

Insignificant Domestic Subsidiaries

  

5.19

 

Collateral Matters

  

5.19(c)(i)

 

Closing Date Mortgaged Properties

  

6.1

 

Certain Indebtedness

  

6.2

 

Certain Liens

  

6.6

 

Certain Restrictions on Subsidiary Distributions

  

6.7

 

Certain Investments

  

6.12

 

Certain Affiliate Transactions

EXHIBITS:

  

A-1

 

Funding Notice

  

A-2

 

Conversion/Continuation Notice

  

A-3

 

Issuance Notice

  

B-1

 

Term Loan Note

  

B-2

 

Revolving Loan Note

  

B-3

 

Swing Line Note

  

C

 

Compliance Certificate

  

D

 

[Reserved]

  

E

 

Assignment Agreement

  

F

 

Certificate Re Non-bank Status

  

G

 

[Reserved]

  

H

 

Counterpart Agreement

  

I

 

Pledge and Security Agreement

  

J

 

Mortgage

  

K

 

Landlord Waiver and Consent Agreement

  

L

 

Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
June 30, 2006, is entered into by and among X-RITE, INCORPORATED, a Michigan
corporation (“Borrower” or “Company”), CERTAIN SUBSIDIARIES OF COMPANY, as
Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Lead Arranger, Bookrunner and Administrative Agent
(in such capacity, together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (in such capacity, together with
its permitted successor in such capacity, “Collateral Agent”) and MERRILL LYNCH
CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC. (in such
capacity, “Syndication Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Company entered into that certain First Lien Credit and Guaranty
Agreement dated as of January 30, 2006 (as amended to date, the “Existing Credit
Agreement”), among the Company, certain Subsidiaries of Company, as Guarantors,
the financial institutions and other entities parties thereto as Lenders, GSCP,
as Lead Arranger, Book Runner, Administrative Agent and Collateral Agent;

WHEREAS, Lenders have agreed to extend certain credit facilities to Company,
(a) in an aggregate amount not to exceed $160,000,000, consisting of (i) the
Initial Term Loans and (ii) the Delayed Draw Term Loans and (b) up to
$40,000,000 aggregate principal amount of Revolving Commitments, the proceeds to
be used as follows: (x) the Initial Term Loans shall be used on the Closing Date
solely to fund the cash component of the purchase price by Company or Merger Sub
of the Amazys Shares pursuant to the Tender Offer tendered as of the Closing
Date (including paying all fees, commissions and expenses in connection
therewith) and thereafter, (i) to refinance or retire all the Indebtedness of
Company and Amazys, (ii) to redeem all of the preferred stock of Company and
Amazys and (iii) to pay fees, commissions and expenses as of the Closing Date in
connection therewith; and (y) to the extent Company draws on the Delayed Draw
Term Loans, the Delayed Draw Term Loans shall be used solely to (i) to fund the
cash component of the purchase by Company or Merger Sub of the Amazys Shares
pursuant to the Tender Offer tendered after the Closing Date, (ii) to otherwise
fund the acquisition by Company or Merger Sub of additional Amazys Shares in
accordance with applicable law and the obligations under Section 5.20, provided
that the cash component of the consideration paid for the acquisition of such
Amazys Shares does not exceed the cash component of the consideration paid for
any Amazys Shares pursuant to the Tender Offer and (iii) to pay fees,
commissions and expenses incurred after the Closing Date in connection
therewith; and (z) the proceeds of the Revolving Commitments shall be used to
fund up to $25,000,000 (such drawn amount, the “Revolving Loan Tender Draw
Amount”) of the cash component of the purchase price by Company or Merger Sub of
the Amazys Shares pursuant to the Tender Offer tendered as of the Closing Date
(including paying all fees, commissions and expenses in connection therewith)
and thereafter, to provide for ongoing working capital requirements of Company
and its Subsidiaries after the Closing Date and for general corporate purposes;
and



--------------------------------------------------------------------------------

WHEREAS, Company has requested that the Lenders under the Existing Credit
Agreement amend and restate the Existing Credit Agreement on the terms set forth
herein, and the Lenders under the Existing Credit Agreement have agreed to do
so.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1.    Definitions.    The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by the Administrative Agent for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims),

 

2



--------------------------------------------------------------------------------

whether pending or, to the knowledge of Company or any of its Subsidiaries,
threatened against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent, Syndication Agent, Collateral Agent
and any or more Documentation Agents (and any co-Agent in respect of the
foregoing), if any.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of June 30, 2006, as it may be amended, modified, renewed,
refunded, replaced or refinanced from time to time.

“Amazys” means Amazys Holding AG, a Swiss company, together with its
Subsidiaries.

“Amazys Shares” means the registered shares of Amazys.

“Applicable Margin” means:

(a)  with respect to the Term Loans and from the Closing Date until the date of
delivery of the Compliance Certificate and the financial statements for the
period ending on the last Business Day of the second full Fiscal Quarter after
the Closing Date with respect to the Revolving Loans, (y) with respect to the
Loans that are Eurodollar Loans, 2.25% per annum and (z) with respect to Loans
that are Base Rate Loans, 1.25% per annum; and (b), with respect to the
Revolving Loans, from and after the date of delivery of such initial Compliance
Certificate, thereafter, a percentage, per annum, determined by reference to the
Leverage Ratio in effect from time to time as set forth below:

 

3



--------------------------------------------------------------------------------

Leverage Ratio

 

Applicable Margin for Base Rate Loans

 

Applicable Margin for Eurodollar Loans

> 4.00:1.00

  1.25   2.25

< 4.00:1.00

> 3.50:1.00

  1.00   2.00

< 3.50:1.00

  0.75   1.75

No change in the Applicable Margin shall be effective until three Business Days
after the date on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(d)
calculating the Leverage Ratio. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(d), the Applicable Margin shall be determined as if the Leverage
Ratio were in excess of 4.00:1.00. Within one Business Day of receipt of the
applicable information under Section 5.1(d), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin in effect from such date.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Company’s or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of Company’s Subsidiaries, other than (i) inventory (or
other assets) sold or leased in the ordinary course of business (excluding any
such sales by operations or divisions discontinued or to be discontinued), and
(ii) sales of other assets for aggregate consideration of less than $1,000,000
in the aggregate during any Fiscal Year.

 

4



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the States of New York, Michigan or Ohio, or
is a day on which banking institutions located in such states are authorized or
required by law or other governmental action to close and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of Company or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Company; (ii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Company cease to be occupied by Persons who either
(a) were members of the board of directors of Company on the Business Day
immediately following settlement of the Tender Offer or (b) were nominated for
election by the board of directors of Company, a majority of whom were directors
on the Effective Date or whose election or nomination for election was
previously approved by a majority of such directors; or (iv) any “change of
control” or similar event under the Second Lien Credit Agreement shall occur.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, and (b) Lenders having Revolving
Exposure (including Swing Line Lender); and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).

“Closing Date” means the date on or prior to July 31, 2006, on which the Initial
Term Loans are made.

 

6



--------------------------------------------------------------------------------

“Closing Date Mortgaged Property” as defined in Section 5.19(c)(i).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the intellectual
property security agreements executed in connection therewith, the collateral
assignments of insurance policies, if any, executed in connection therewith, the
Mortgages, the Landlord Personal Property Collateral Access Agreements, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitments.

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) restructuring charges (including, without limitation, fees, costs and
expenses related to the consummation of the Tender Offer) of up to $21,000,000,
(g) non-cash charges associated with the fair market value of Company’s life
insurance policy portfolio of up to $1,000,000 per Fiscal Year, (h) other
non-Cash items reducing Consolidated Net Income (excluding any such non-Cash
item to the extent that it represents an accrual or reserve for potential Cash
items in any future period or amortization of a prepaid Cash item that was paid
in a prior period), minus (ii) other non-Cash items increasing Consolidated Net
Income for such period (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period); for purposes of the calculation of the covenants set forth in
Section 6.8, Consolidated Adjusted EBITDA for Company and its Subsidiaries shall
be as set forth below for the fiscal quarters set forth below:

 

Fiscal quarter ending   Amount 12/31/05   $ 16,700,000 3/31/06   $ 7,800,000

 

7



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) any sales of assets
used to finance such expenditures), (b) Consolidated Cash Interest Expense, and
(c) provisions for current taxes based on income of Company and its Subsidiaries
and payable in cash with respect to such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.11(e)
payable on or before the Effective Date; provided that Consolidated Interest
Expense shall exclude interest expense on Indebtedness incurred and outstanding
in accordance with Section 6.1(n); provided that for any period ending on or
prior to June 30, 2007, Consolidated Interest Expense shall be equal to the
product of (x) Consolidated Interest Expense for the period from and after the
Closing Date to and including the last day of such period times (y) a fraction,
the numerator of which is 365 and the denominator of which is the number of days
elapsed from and including the Closing Date to and including the last day of
such period.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such

 

8



--------------------------------------------------------------------------------

Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, (c) the income of any Subsidiary of Company
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Total Debt shall exclude Indebtedness incurred and outstanding in
accordance with Section 6.1(n).

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, any documents or certificates executed
by Company in favor of Issuing Bank relating to Letters of Credit, and all other
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent, Issuing Bank or any Lender in connection herewith.

 

9



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.22.

“Defaulting Lender” as defined in Section 2.22.

“Delayed Draw Term Loan” means a Delayed Draw Term Loan made by the Lenders to
Company pursuant to Section 2.1(a)(ii).

“Delayed Draw Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Delayed Draw Term Loan and “Delayed Draw Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Delayed Draw Term Loan Commitment, if any, shall be the aggregate
amount of the Term Loan Commitment less, from and after the Closing Date, the
amount of the Initial Term Loans made on the Closing Date, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.

 

10



--------------------------------------------------------------------------------

“Delayed Draw Term Loan Commitment Period” means the period commencing on the
first Business Date immediately following the Closing Date and ending on the
Delayed Draw Term Loan Commitment Termination Date.

“Delayed Draw Term Loan Commitment Termination Date” means the earliest of
(i) the date that is 18 calendar months following the Closing Date, (ii) the
date that Company terminates the Delayed Draw Term Loan Commitments in
accordance with Section 2.13 and (iii) the date on which the Delayed Draw Term
Loan Commitments otherwise terminate in accordance with the terms hereof.

“Delayed Draw Term Loan Exposure” means, with respect to any Lender as of any
date of determination, that Lender’s Delayed Draw Term Loan Commitment.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Documentation Agent” means any one or more documentation agents, solely in
their respective capacity as documentation agent, appointed in accordance with
Section 9.1(b) from the date upon which it becomes a Lender in accordance with
the terms of this Agreement, and any successor agent.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Effective Date” means January 30, 2006.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Company (and no competitor of Company or Amazys engaged in the same or similar
line of business of Company or Amazys) shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to Company or
any of its Subsidiaries or any Real Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of

 

12



--------------------------------------------------------------------------------

its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Company, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Headquarters Asset” as defined in Section 5.23.

“Existing Headquarters Asset Sale” as defined in Section 5.23.

“Existing Headquarters Guaranty” means that certain Guaranty Agreement dated as
of June     , 2006 made by each Guarantor Subsidiary in favor of Fifth Third
Bank, a Michigan banking corporation, as amended on or prior to the Closing
Date; provided that any additional Person that becomes a Subsidiary Guarantor
hereunder may become a party thereto.

“Existing Headquarters Loan” means that certain Term Loan Note effective as of
June     , 2006 payable by the Company in favor of Fifth Third Bank, a Michigan
banking corporation, secured only by the Existing Headquarters Mortgage, as
amended on or prior to the Closing Date.

“Existing Headquarters Mortgage” means that certain Mortgage effective as of
June     , 2006, by the Company in favor of Fifth Third Bank, a Michigan banking
corporation, encumbering only the Existing Headquarters Asset and securing only
the Existing Headquarters Loan, as amended on or prior to the Closing Date.

 

13



--------------------------------------------------------------------------------

“Existing Headquarters Reserve” means, (a) prior to the payment in full of the
obligations under the Existing Headquarters Loan, the greater of (x) $13,500,000
and (y) at the reasonable discretion of the Administrative Agent, the aggregate
amount, including principal, interest and fees, due and payable under the
Existing Headquarters Loan and (b) on or after the payment in full of the
obligations under the Existing Headquarters Loan, zero (0). For the avoidance of
doubt the Existing Headquarters Reserve shall be zero in the event that any
Revolving Loan is concurrently used when made to repay in full the obligations
under the Existing Headquarters Loan.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under the Existing X-Rite Revolving Credit Agreement and the Existing
Headquarters Loan.

“Existing X-Rite Revolving Credit Agreement” means that certain Revolving Note
effective as of November 1, 2004 payable by the Company in favor of Fifth Third
Bank, a Michigan banking corporation, as amended on or prior to the Effective
Date.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

 

14



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien ranks first in
priority to all other Liens, other than any Permitted Lien that is permitted to
have higher priority.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the Saturday closest to December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.22.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Company and each Domestic Subsidiary of Company (other
than Company), and to the extent no material adverse tax consequences to the
Company would result therefrom, each Foreign Subsidiary.

“Guarantor Subsidiary” means each Guarantor.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Real Property or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

“Headquarters Capital Expenditure” as defined in Section 6.8(c).

“Headquarters Development Capital Expenditure” as defined in Section 6.8(c).

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Effective Date, (i) the
audited financial statements of each of the Company and its Subsidiaries and
Amazys and its Subsidiaries, for the immediately preceding three Fiscal Years,
consisting of balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of each of the Company and its Subsidiaries and
Amazys and its Subsidiaries as at the most recently ended Fiscal Quarter,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three-, six-or nine-month period, as
applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the chief financial officer of Company that they fairly present, in
all material respects, the financial condition of Company and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),

 

16



--------------------------------------------------------------------------------

which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for any
purpose under Section 6.8.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Company with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Indemnitee” as defined in Section 10.3.

“Initial Term Loan” means an Initial Term Loan made by the Lenders to Company
pursuant to Section 2.1(a)(i).

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date shall be $120,000,000.

“Insignificant Domestic Subsidiaries” shall mean any Subsidiary set forth on
Schedules 4.27 hereof, unless and until such Insignificant Subsidiary has become
a Guarantor hereunder in accordance with Section 5.10 hereof.

“Installment” as defined in Section 2.12(a).

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
January 30, 2006, substantially, in the form of Exhibit L, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Eurodollar Rate Loan and the final maturity date of
such Loan; provided that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Company in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Term
Loan Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.

 

18



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Company’ and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Effective Date and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person (other than Company or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Company or any of
its Subsidiaries to any other Person (other than Company or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuing Bank” means any Lender party hereto that is appointed by the Company
and acceptable to Administrative Agent (it being acknowledged and agreed that
each of Fifth Third Bank, a Michigan banking corporation, and LaSalle Bank
National Association (or its Affiliates) shall be acceptable to Administrative
Agent, provided it is a Lender hereunder) that agrees to act as “Issuing Bank”
hereunder (which such Issuing Bank shall become a party hereto pursuant to
appropriate documentation (including by way of any Assignment Agreement executed
by such Issuing Bank (or any affiliate thereof) in its capacity as a Lender
hereunder), in its capacity as issuer of Letters of Credit hereunder, or any of
its permitted successors and assigns in such capacity.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease,

 

19



--------------------------------------------------------------------------------

pursuant to which, among other things, the landlord consents to the granting of
a Mortgage on such Leasehold Property by the Credit Party tenant, such Landlord
Consent and Estoppel to be in form and substance acceptable to Collateral Agent
in its reasonable discretion, but in any event sufficient for Collateral Agent
to obtain a Title Policy with respect to such Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Company.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date or if such date of determination is not the last day of a Fiscal
Quarter, for the four Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

20



--------------------------------------------------------------------------------

“Loan” means a Term Loan, a Revolving Loan, and a Swing Line Loan.

“Major Breach” means a material breach of a covenant set forth in Section 6.1,
6.2 or 6.9.

“Major Default” means an event of the type described in Section 8.1(a), (f),
(g) and (l)(i) or an event of the type described in Section 8.1(c), to the
extent that the event constitutes a “Major Breach.”

“Major Representations” means the representations and warranties set forth in
Section 4.1, 4.3, 4.4 and 4.5.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $500,000 per
annum.

“Merger Sub”, if formed, means, a wholly-owned Subsidiary of the Company, formed
under the laws of Switzerland, at the option of Company, to effect the Tender
Offer.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

21



--------------------------------------------------------------------------------

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Company or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Company or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Company or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party under
the Credit Documents, including obligations from time to time owed to the Agents
(including former Agents), the Lenders or any of them and Lender Counterparties,
under any Credit Document or Hedge Agreement (including, without limitation,
with respect to a Hedge

 

22



--------------------------------------------------------------------------------

Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Hedge Agreement was entered into),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means

(a)  any acquisition by Company or any of its wholly-owned Subsidiaries, whether
by purchase, merger or otherwise, of all or substantially all of the assets of,
all of the Capital Stock of, or a business line or unit or a division of, any
Person; provided,

(i)  immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii)  all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii)  in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of Company in connection with such acquisition
shall be owned 100% by Company or a Guarantor Subsidiary thereof, and Company
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Company, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;

 

23



--------------------------------------------------------------------------------

(iv) Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended,
(as determined in accordance with Section 6.8(d));

(v) Company shall have delivered to Administrative Agent (A) at least ten
(10) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8; and

(vi) any Person or assets or division as acquired in accordance herewith shall
be in same or similar business or same or similar lines of business in which
Company and/or its Subsidiaries were engaged as of the Effective Date;

(b)  (i) the acquisition by Company or Merger Sub of the Amazys Shares pursuant
to the Tender Offer, (ii) the acquisition of additional Amazys Shares in
accordance with applicable law and the obligations under Section 5.20, provided
that the cash component of the consideration paid for the acquisition of such
Amazys Shares does not exceed the cash component of the consideration paid for
any Amazys Shares pursuant to the Tender Offer and (iii) to the extent Merger
Sub shall have been utilized to execute the Tender Offer through the Acquisition
of Amazys Shares, the merger of Amazys with and into Merger Sub, with Amazys
being the surviving entity, as required pursuant to Section 6.9 of this
Agreement.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Real Property, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527 and (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent.

“Platform” as defined in Section 5.1(q).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Company and each Guarantor on January 30, 2006, substantially in the form of
Exhibit I, as it may be amended, supplemented or otherwise modified from time to
time.

“Prime Rate” means for any day the rate of interest announced by the
Administrative Agent from time to time as its “prime rate” as in effect on such
day, with any change in the Prime Rate resulting from a change in said prime
rate to be effective as of the date

 

24



--------------------------------------------------------------------------------

of the relevant change in said prime rate (it being acknowledged that such rate
may not be the Administrative Agent’s best or lowest rate); provided that for so
long as GSCP shall remain the Administrative Agent, “Prime Rate” shall mean the
rate of interest quoted in The Wall Street Journal, Money Rates Section as the
Prime Rate (currently defined as the base rate on corporate loans posted by at
least 75% of the nation’s thirty (30) largest banks), as in effect from time to
time.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Company,
Administrative Agent and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders and (ii) with respect to all payments, computations
and other matters relating to the Delayed Draw Term Loan Commitment of any
Lender, the percentage obtained by dividing (a) the Delayed Draw Term Loan
Exposure of that Lender by (b) the aggregate Delayed Draw Term Loan Exposure of
all Lenders, and (iii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased
and operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

 

25



--------------------------------------------------------------------------------

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means, collectively, the Transaction Documents, the Second
Lien Credit Agreement and all “Credit Documents” as defined in the Second Lien
Credit Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Requisite Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Term Loan Exposure, Lenders holding more than 50% of the
aggregate Term Loan Exposure of all Lenders and (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company or
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company or
Company now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Company or Company now or hereafter
outstanding and (iv) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to the Existing Indebtedness, Indebtedness under the Second Lien Credit
Agreement or the Indebtedness permitted under Section 6.1(m) hereof.

 

26



--------------------------------------------------------------------------------

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $40,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.

“Revolving Loan Tender Draw Amount” has the meaning assigned to such term in the
recitals hereto.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Lien Credit Agreement” means the Amended and Restated Second Lien Credit
and Guaranty Agreement dated as of June 30, 2006 among Company and the
Guarantors party thereto, GSCP, as lead arranger, bookrunner, syndication agent
and administrative agent, and the other agents and lenders party thereto, as it
may be further amended, modified, renewed, refunded, replaced or refinanced from
time to time.

 

27



--------------------------------------------------------------------------------

“Second Lien Term Loans” means the term loans in the principal amount of
$60,000,000, made on the Closing Date under the Second Lien Credit Agreement.

“SESTA” shall mean the Swiss Federal Act on Stock Exchanges and Securities
Trading.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on such date of
determination and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Effective Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).

“Subject Transaction” as defined in Section 6.8(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the

 

28



--------------------------------------------------------------------------------

nature of a “qualifying share” of the former Person shall be deemed to be
outstanding. For the avoidance of doubt, from and after the Closing Date, Amazys
and each of its Subsidiaries shall constitute Subsidiaries of the Company.

“Swing Line Lender” means any Lender party hereto that is appointed by the
Company and acceptable to Administrative Agent (it being acknowledged and agreed
that each of Fifth Third Bank, a Michigan banking corporation, and LaSalle Bank
National Association (or its Affiliates) shall be acceptable to Administrative
Agent, provided it is a Lender hereunder) that agrees to act as “Swing Line
Lender” hereunder (which such Swing Line Lender shall become a party hereto
pursuant to appropriate documentation (including by way of any Assignment
Agreement executed by such Swing Line Lender (or any affiliate thereof) in its
capacity as a Lender hereunder), or any of its permitted successors and assigns
in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Company pursuant to
Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $5,000,000.00, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

“Tender Offer” means the offer by the Company to acquire all the issued and
outstanding Amazys Shares substantially on the terms and conditions referred to
in the Tender Offer Documents, as amended, supplemented or otherwise modified in
accordance with the terms of this Agreement.

“Tender Offer Conditions Precedent” means the conditions precedent set forth on
Schedule 1.1.

“Tender Offer Documents” means the Tender Offer Prospectus and the Tender Offer
Pre-Announcement.

 

29



--------------------------------------------------------------------------------

“Tender Offer Pre-Announcement” means the pre-announcement published by the
Company on January 31, 2006, in connection with the Tender Offer, pursuant to
Article 22 et seq. of SESTA.

“Tender Offer Prospectus” means the prospectus to be published by the Company
pursuant to SESTA and the registration statement filed on Form S-4 and the
prospectus included therein, the Schedule TO, the proxy statement and the other
documents relating to the Tender Offer filed pursuant to SESTA and the U.S.
Securities and Exchange Commission and all certificates and other documents
delivered thereunder, as amended, supplemented or otherwise modified in
accordance with the terms of this Agreement.

“Term Loan” means the Initial Term Loans and the Delayed Draw Term Loans made by
a Lender to Company pursuant to Section 2.1(a).

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Initial Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Initial Term
Loan Commitment.

“Term Loan Maturity Date” means the earlier of (i) the sixth anniversary of the
Closing Date, and (ii) the date that all Term Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.23.

“Title Policy” as defined in Section 5.19(c)(iv).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

“Total Utilization of Delayed Draw Term Loan Commitments” means, as at any date
of determination, the aggregate principal amount of all outstanding Delayed Draw
Term Loans.

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of Company’s Subsidiaries in connection with the transactions contemplated by
the Credit Documents and the Related Agreements.

 

30



--------------------------------------------------------------------------------

“Transaction Agreement” means that certain transaction agreement between Company
and/or Merger Sub and Amazys, dated as of January 30, 2006, and all schedules
and exhibits thereto.

“Transaction Documents” means the Transaction Agreement, the Tender Offer
Pre-Announcement and the Tender Offer Prospectus.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2.    Accounting Terms.    Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3.    Interpretation, etc.    Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

1.4.    Interrelationship with the Existing Credit Agreement.

(a)  This Agreement is intended to amend and restate the provisions of the
Existing Credit Agreement and, except as expressly modified herein, all of the
terms and provisions of the Existing Credit Agreement shall continue to apply
for the period prior to the date hereof, including any determinations of
compliance with covenants and other obligations, accuracy of representations and
warranties, Events of Default or any amount that may be payable to the
Administrative Agent, the Collateral Agent or the Lenders (or their respective
assignees or replacements hereunder). All references in the Notes and the other
Credit Documents to (i) the “Credit Agreement” shall be deemed to include
references to this Agreement and (ii) the “Lenders” or a “Lender” or to the
“Administrative Agent” or the “Collateral Agent” shall mean such terms as
defined in this Agreement. As to all periods occurring on or after the date
hereof, all of the covenants set forth in the Existing Credit Agreement shall be
of no further force and

 

31



--------------------------------------------------------------------------------

effect (with respect to such periods), it being understood that all obligations
of Company under the Existing Credit Agreement shall be governed by this
Agreement from and after the date hereof.

(b)  The parties hereto acknowledge and agree that this Agreement and the other
Credit Documents do not constitute a novation, payment and reborrowing or
termination of the existing Commitments or other obligations under the Existing
Credit Agreement and that all such obligations are in all respects continued and
outstanding as obligations under this Agreement with only the terms being
modified from and after the date hereof as provided herein and in the other
Credit Documents. Company, Agents and Lenders acknowledge and agree that all
principal, interest, fees, costs, reimbursable expenses and indemnification
obligations accruing or arising under or in connection with the Existing Credit
Agreement which remain unpaid and outstanding as of the date hereof shall be and
remain outstanding and payable as an obligation under this Agreement and the
other Credit Documents.

(c)  By its execution hereof, each Lender consents to the amendment, amendment
and restatement, replacement or other modification to any other Credit Document
(and any other Credit Document as defined in the Second Lien Credit Agreement)
being so amended, amended and restated, replaced or otherwise modified on the
date hereof or on or prior to the Closing Date in the form approved by the
Administrative Agent.

SECTION 2.    LOANS AND LETTERS OF CREDIT

2.1.    Term Loans.

(a)  Loan Commitments.

(i)  Subject to the terms and conditions hereof, each Lender severally agrees to
make, on the Closing Date, an Initial Term Loan to Company in an amount not to
exceed such Lender’s Initial Term Loan Commitment. Company may make only one
borrowing under the Initial Term Loan Commitment which shall be on the Closing
Date. Any amount borrowed under this Section 2.1(a)(i) and subsequently repaid
or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to the Initial Term Loans shall be paid in
full no later than the Term Loan Maturity Date. Each Lender’s Initial Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Initial Term Loan
Commitment on such date.

(ii)  Subject to the terms and conditions hereof, each Lender severally agrees
to make, at any time during the Delayed Draw Term Loan Commitment Period,
Delayed Draw Term Loans to Company in an amount not to exceed such Lender’s
Delayed Draw Term Loan Commitment. Each Delayed Draw Term Loan shall be made in
an aggregate minimum amount of $5,000,000 (or such lesser amount as shall
constitute the aggregate amount of the remaining Delayed Draw Term Loan
Commitment). Any amount borrowed under this Section 2.1(a)(ii) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder

 

32



--------------------------------------------------------------------------------

with respect to the Delayed Draw Term Loans shall be paid in full no later than
the Term Loan Maturity Date. Each Lender’s Delayed Draw Term Loan Commitment
shall (A) immediately and without further action reduce on each Credit Date by
the amount of Delayed Draw Term Loans made by such Lender on such Credit Date
and (B) terminate immediately and without further action on the earlier of the
date on which the maximum permitted amount of Delayed Draw Term Loans are funded
or the Delayed Draw Term Loan Commitment Termination Date.

(b)  Borrowing Mechanics for Initial Term Loans.

(i)  Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than three Business Days (or such shorter period as
Administrative Agent may agree) prior to the Closing Date. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.

(ii)  Each Lender shall make its Initial Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent, or by such time and at such location as the
Administrative Agent shall otherwise reasonably agree. Upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Initial Term Loan available to Company on the Closing
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Initial Term Loans received by Administrative Agent from Lenders to be
credited to the account of Company at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by Company.

(c)  Borrowing Mechanism for Delayed Draw Term Loans

(i)  Company shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than three Business Days (or such shorter
period as Administrative Agent and Borrower shall agree) in advance of the
proposed Credit Date with respect to the Delayed Draw Term Loans. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.

(ii)  Each Lender shall make its Delayed Draw Term Loans available to
Administrative Agent not later than 12:00 p.m. (New York City time) on each
Credit Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent, or with respect to any Advances made
on the Closing Date, by such time and at such location as the Administrative
Agent shall otherwise reasonably agree. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Delayed Term Draw Loan available to Company on the Credit Date
by causing an amount of same day funds in Dollars equal to the proceeds of all
such Loans received by Administrative Agent from Lenders to be credited to the
account of Company at the Principal Office designated by Administrative Agent or
to such other account as may be designated in writing to Administrative Agent by
Company.

 

33



--------------------------------------------------------------------------------

2.2.    Revolving Loans.

(a)  Revolving Commitments.    During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments plus the Existing Headquarters Reserve exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.2(a) may
be repaid and reborrowed during the Revolving Commitment Period. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

(b)  Borrowing Mechanics for Revolving Loans.

(i)  Except pursuant to 2.4(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount, and Revolving Loans that are Eurodollar Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess of that amount.

(ii)  Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is a Base Rate Loan (or, in connection with any Advances
made on the Closing Date, such shorter period as Administrative Agent shall
approve). Except as otherwise provided herein, a Funding Notice for a Revolving
Loan that is a Eurodollar Rate Loan shall be irrevocable on and after the
related Interest Rate Determination Date, and Company shall be bound to make a
borrowing in accordance therewith.

(iii)  Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 p.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Company.

(iv)  Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent, or, with respect to any
Advances made on the

 

34



--------------------------------------------------------------------------------

Closing Date, by such time and at such location as the Administrative Agent
shall otherwise reasonably agree. Except as provided herein, upon satisfaction
or waiver of the conditions precedent specified herein, Administrative Agent
shall make the proceeds of such Revolving Loans available to Company on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Revolving Loans received by Administrative Agent
from Lenders to be credited to the account of Company at the Principal Office
designated by Administrative Agent or such other account as may be designated in
writing to Administrative Agent by Company.

2.3.    Swing Line Loans.

(a)  Swing Line Loans Commitments.    During the Revolving Commitment Period
(but only from and after the appointment of a Swing Line Lender hereunder in
accordance with the definition thereof), subject to the terms and conditions
hereof, Swing Line Lender hereby agrees to make Swing Line Loans to Company in
the aggregate amount up to but not exceeding the Swing Line Sublimit; provided,
that after giving effect to the making of any Swing Line Loan, in no event shall
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b)  Borrowing Mechanics for Swing Line Loans.

(i)  Swing Line Loans shall be made in an aggregate minimum amount of $250,000
and integral multiples of $100,000 in excess of that amount.

(ii)  Whenever Company desires that Swing Line Lender make a Swing Line Loan,
Company shall deliver to Administrative Agent a Funding Notice no later than
1:00 p.m. (New York City time) on the proposed Credit Date.

(iii)  Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Company.

(iv)  With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Company), no later than 11:00 a.m. (New York City time) at least one
Business Day in

 

35



--------------------------------------------------------------------------------

advance of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by Company) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to Company on such
Credit Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Company, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Company and shall be due under the Revolving Loan Note issued
by Company to Swing Line Lender. Company hereby authorizes Administrative Agent
and Swing Line Lender to charge Company’s accounts with Administrative Agent and
Swing Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent of the proceeds of such Revolving Loans made by Lenders, including
the Revolving Loans deemed to be made by Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to Swing Line Lender should be recovered by
or on behalf of Company from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.

(v)  If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

 

36



--------------------------------------------------------------------------------

(vi)  Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

(c)  Designation of Swing Line Lender.    The parties hereto acknowledge that no
Swing Line Lender has been designated as of the Closing Date. The Company agrees
that it will not request a Swing Line Loan until such time as the Company has
designated a Lender to act as the Swing Line Lender (and, other than with
respect to any institutions previously approved herein, the Administrative Agent
has indicated its acceptance with respect to such appointment), and such Swing
Line Lender has agreed in writing to perform its obligations under this
Agreement.

2.4.    Issuance of Letters of Credit and Purchase of Participations Therein.

(a)  Letters of Credit.    During the Revolving Commitment Period (but only from
and after the appointment of an Issuing Bank hereunder in accordance with the
definition thereof), and otherwise subject to the terms and conditions hereof,
Issuing Bank agrees to issue Letters of Credit for the account of Company in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $100,000 or such
lesser amount as is acceptable to Issuing Bank; (iii) after giving effect to
such issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (v) in no event shall any standby Letter of

 

37



--------------------------------------------------------------------------------

Credit have an expiration date later than the earlier of (1) the Revolving
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; and (vi) in no event shall any
commercial Letter of Credit (x) have an expiration date later than the earlier
of (1) the Revolving Loan Commitment Termination Date and (2) the date which is
one year from the date of issuance of such commercial Letter of Credit or (b) be
issued if such commercial Letter of Credit is otherwise unacceptable to Issuing
Bank in its reasonable discretion. Subject to the foregoing, Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each, unless Issuing Bank elects
not to extend for any such additional period; provided, Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, in the event a Funding Default exists,
Issuing Bank shall not be required to issue any Letter of Credit unless Issuing
Bank has entered into arrangements satisfactory to it and Company to eliminate
Issuing Bank’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage.

(b)  Notice of Issuance.    Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e).

(c)  Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.    In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between Company and
Issuing Bank, Company assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by Issuing Bank, by the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, Issuing Bank shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph,

 

38



--------------------------------------------------------------------------------

telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Company. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Company shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.

(d)  Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit.    In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Company intends to reimburse Issuing Bank for the amount
of such honored drawing with funds other than the proceeds of Revolving Loans,
Company shall be deemed to have given a timely Funding Notice to Administrative
Agent requesting Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and Company shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.4(d).

(e)  Lenders’ Purchase of Participations in Letters of Credit.    Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that Company
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d),

 

39



--------------------------------------------------------------------------------

Issuing Bank shall promptly notify each Lender of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Pro Rata Share of the Revolving Commitments. Each Lender shall
make available to Issuing Bank an amount equal to its respective participation,
in Dollars and in same day funds, at the office of Issuing Bank specified in
such notice, not later than 12:00 p.m. (New York City time) on the first
business day (under the laws of the jurisdiction in which such office of Issuing
Bank is located) after the date notified by Issuing Bank. In the event that any
Lender fails to make available to Issuing Bank on such business day the amount
of such Lender’s participation in such Letter of Credit as provided in this
Section 2.4(e), Issuing Bank shall be entitled to recover such amount on demand
from such Lender together with interest thereon for three Business Days at the
rate customarily used by Issuing Bank for the correction of errors among banks
and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be deemed
to prejudice the right of any Lender to recover from Issuing Bank any amounts
made available by such Lender to Issuing Bank pursuant to this Section in the
event that it is determined that the payment with respect to a Letter of Credit
in respect of which payment was made by such Lender constituted gross negligence
or willful misconduct on the part of Issuing Bank. In the event Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.4(e) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit, such Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of all payments subsequently received by
Issuing Bank from Company in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on Appendix B or at such other address
as such Lender may request.

(f)  Obligations Absolute.    The obligation of Company to reimburse Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.

 

40



--------------------------------------------------------------------------------

(g)  Indemnification.    Without duplication of any obligation of Company under
Section 10.2 or 10.3, in addition to amounts payable as provided herein, Company
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank or (2) the wrongful dishonor by
Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of Issuing Bank to honor a drawing under any
such Letter of Credit as a result of any Governmental Act.

(h)  Designation of Issuing Bank.    The parties hereto acknowledge that no
Issuing Bank has been designated as of the Closing Date. The Company agrees that
it will not request a Letter of Credit until such time as the Company has
designated a Lender to act as the Issuing Bank (and, other than with respect to
any institutions previously approved herein, the Administrative Agent has
indicated its acceptance with respect to such appointment), and such Issuing
Bank has agreed in writing to perform its obligations under this Agreement.

2.5.    Pro Rata Shares; Availability of Funds.

(a)  Pro Rata Shares.    All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby. For the avoidance of doubt, and notwithstanding anything
contained in this Section 2.5(a) to the contrary; Goldman Sachs Credit Partners
L.P., as initial Lender, shall be responsible for all Loans to be made on the
Closing Date subject to the conditions set forth in Section 3.1.

(b)  Availability of Funds.    Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company shall immediately pay such corresponding
amount to Administrative Agent together with interest thereon, for each day from
such Credit Date until the date such amount is paid to Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of

 

41



--------------------------------------------------------------------------------

Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Term Loan Commitments and Revolving Commitments
hereunder or to prejudice any rights that Company may have against any Lender as
a result of any default by such Lender hereunder. For the avoidance of doubt,
and notwithstanding anything contained in this Section 2.5(b) to the contrary;
Goldman Sachs Credit Partners L.P., as initial Lender, shall be responsible for
all Loans to be made on the Closing Date subject to the conditions set forth in
Section 3.1.

2.6.     Use of Proceeds.    The proceeds of the Initial Term Loans shall be
used on the Closing Date solely (i) to fund the cash component of the purchase
price by Company or Merger Sub of the Amazys Shares pursuant to the Tender Offer
tendered as of the Closing Date (including paying all fees, commissions and
expenses in connection therewith) and thereafter, (ii) to refinance or retire
all the Indebtedness of Company and Amazys, (iii) to redeem all of the preferred
stock of Company and Amazys, and (iv) to pay fees, commissions and expenses as
of the Closing Date in connection therewith.

(b)  To the extent Company draws on the Delayed Draw Term Loans, the proceeds of
the Delayed Draw Term Loans shall be used solely to (i) to fund the cash
component of the purchase by Company or Merger Sub of the Amazys Shares pursuant
to the Tender Offer tendered after the Closing Date, (ii) to otherwise fund the
acquisition by Company or Merger Sub of additional Amazys Shares in accordance
with applicable law and the obligations under Section 5.20, provided that the
cash component of the consideration paid for the acquisition of such Amazys
Shares does not exceed the cash component of the consideration paid for any
Amazys Shares pursuant to the Tender Offer and (iii) to pay fees, commissions
and expenses incurred after the Closing Date in connection therewith.

(c)  The proceeds of the Revolving Commitments being used solely to fund up to
$25,000,000 of the cash component of the purchase price by Company or Merger Sub
of the Amazys Shares pursuant to the Tender Offer tendered as of the Closing
Date (including the paying of all fees, commissions and expenses in connection
therewith), and, thereafter, to provide for ongoing working capital requirements
of Company and its Subsidiaries after the Closing Date and for general corporate
purposes No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

2.7.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)  Lenders’ Evidence of Debt.    Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

42



--------------------------------------------------------------------------------

(b)  Register.    Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register, as in effect at the
close of business on the preceding Business Day, shall be available for
inspection by Company or any Lender at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any Loan. Company hereby designates the Administrative
Agent to serve as Company’s agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and Company hereby agrees that, to the
extent Administrative Agent serves in such capacity, the Administrative Agent
and its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c)  Notes.    If so requested by any Lender by written notice to Company (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Company shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Note or Notes to evidence such Lender’s Term
Loan or Revolving Loan or Swing Line Loan, as the case may be.

2.8.    Interest on Loans

(a)  Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i)  in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

(ii)  in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus the Applicable Margin; and

(b)  in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

(c)  The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be; provided, until the date which is sixty (60) days following the Closing
Date the Term Loans shall be maintained as either (1) Eurodollar Rate Loans
having an Interest Period of no longer than one month or (2) Base Rate Loans. If
on

 

43



--------------------------------------------------------------------------------

any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(d)  In connection with Eurodollar Rate Loans there shall be no more than six
(6) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each Lender.

(e)  Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(f)  Except as otherwise set forth herein, interest on each Loan (i) with
respect to Revolving Loans, shall accrue on a daily basis and shall be payable
in arrears on each Interest Payment Date with respect to interest accrued on and
to each such payment date; (ii) with respect to Term Loans, shall accrue on a
daily basis and shall be payable in arrears on each Interest Payment Date;
(iii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iv) shall accrue on a daily basis and shall be
payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

 

44



--------------------------------------------------------------------------------

(g)  Company agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(h)  Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(g), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Company.

2.9.    Conversion/Continuation.

(a)  Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

(i)  to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $250,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Company shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii)  upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $250,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)  Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 1:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a

 

45



--------------------------------------------------------------------------------

conversion to, or a continuation of, a Eurodollar Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith.

2.10.    Default Interest.    Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

2.11.    Fees.

(a)  Company agrees to pay to Lenders:

(i)  having Revolving Exposure, commitment fees equal to (1) the average of the
daily difference between (a) the Revolving Commitments and (b) the aggregate
principal amount of all outstanding Revolving Loans, times (2) 0.50% per annum;

(ii)  having Revolving Exposure, letter of credit fees equal to (1) the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans, times
(2) the average aggregate daily maximum amount available to be drawn under all
such Letters of Credit (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination).

(b)  Company agrees to pay to Lenders having Term Loan Exposure, from and after
the Closing Date, commitment fees equal to (1) the average daily difference
between (a) the Delayed Draw Term Loan Commitment and (b) the aggregate
principal amount of all outstanding Delayed Draw Term Loans, times (2) for the
period commencing on the Closing Date through the date that is six months
following the Closing Date, 50% of the Applicable Margin for Term Loans that are
Eurodollar Loans and, thereafter for the remainder of the Delayed Draw Term Loan
Commitment Period, 100% of such Applicable Margin.

 

46



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(c)  Company agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.250%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(d) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on April 1, July 1, October 1 and January 1 of
each year during the Revolving Commitment Period, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

(e) In addition to any of the foregoing fees, Company agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12.    Scheduled Payments/Commitment Reductions.

(a)  Scheduled Installments.    The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the four quarterly scheduled Interest
Payment Dates applicable to Term Loans, commencing September 30, 2006 (with the
remaining balance of the Term Loans due and payable in full in cash on the Term
Loan Maturity Date):

 

Date

  Term Loan
Installment

September 30, 2006

  $ 300,000

December 31, 2006

  $ 300,000

March 31, 2007

  $ 300,000

June 30, 2007

  $ 300,000

September 30, 2007

  $ 300,000

December 31, 2007

  $ 300,000

March 31, 2008

  $ 300,000

June 30, 2008

  $ 300,000

 

47



--------------------------------------------------------------------------------

Date

  Term Loan
Installment

September 30, 2008

  $ 300,000

December 31, 2008

  $ 300,000

March 31, 2009

  $ 300,000

June 30, 2009

  $ 300,000

September 30, 2009

  $ 300,000

December 31, 2009

  $ 300,000

March 31, 2010

  $ 300,000

June 30, 2010

  $ 300,000

September 30, 2010

  $ 300,000

December 31, 2010

  $ 300,000

March 31, 2011

  $ 300,000

June 30, 2011

  $ 300,000

September 30, 2011

  $ 300,000

December 31, 2011

  $ 300,000

March 31, 2012

  $ 300,000

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

2.13.    Voluntary Prepayments/Commitment Reductions.

(a)  Voluntary Prepayments.

(i)  Any time and from time to time:

(1) with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount; and

 

48



--------------------------------------------------------------------------------

(3) with respect to Swing Line Loans, Company may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $250,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(2) upon not less than three Business Days prior written or telephonic notice in
the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

(b)  Voluntary Commitment Reductions.

(i) Company may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $250,000 in excess of that amount.

(ii) Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

49



--------------------------------------------------------------------------------

2.14.    Mandatory Prepayments/Commitment Reductions.

(a)  Asset Sales.    No later than the third (3rd) Business Day following the
date of receipt by Company or any of its Subsidiaries of any Net Asset Sale
Proceeds, Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Asset Sale Proceeds from the Effective Date through the
applicable date of determination do not exceed $5,000,000, Company shall have
the option, directly or through one or more of its Subsidiaries, to invest Net
Asset Sale Proceeds (other than Net Asset Sale Proceeds from any Existing
Headquarters Asset Sale) within one hundred eighty days of receipt thereof in
long-term productive assets of the general type used in the business of Company
and its Subsidiaries; provided further, pending any such investment all such Net
Asset Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments); provided still
further, that on or prior to March 31, 2007, the Net Asset Sale Proceeds from
the Existing Headquarters Asset Sale may be applied first against the Existing
Headquarters Loan, with any such Net Asset Sale Proceeds remaining after payment
in full in cash of the Existing Headquarters Loan being applied as otherwise
required by this Section 2.14(a) (without being reinvested as otherwise
permitted by Section 2.14(a)).

(b)  Insurance/Condemnation Proceeds.    No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) to the
extent that aggregate Net Insurance/Condemnation Proceeds from the Effective
Date through the applicable date of determination do not exceed $5,000,000,
Company shall have the option, directly or through one or more of its
Subsidiaries to invest such Net Insurance/Condemnation Proceeds within one
hundred eighty days of receipt thereof in long term productive assets of the
general type used in the business of Company and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).

(c)  Revolving Tender Draw Amount.    On the Business Day immediately following
the Closing Date, Company shall repay the Revolving Loans (for the avoidance of
doubt, without any permanent reduction in the Revolving Commitments) in an
aggregate amount of 100% of the Revolving Loan Tender Draw Amount.

(d)  Issuance of Debt.    On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

 

50



--------------------------------------------------------------------------------

(e)  Consolidated Excess Cash Flow.    In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
ending on or about December 30, 2006), Company shall, no later than ninety days
after the end of such Fiscal Year, prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of Consolidated Total Debt (excluding repayments of
Revolving Loans or Swing Line Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments);
provided, for any Fiscal Year in which the Leverage Ratio (determined by
reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
2.50:1.00 or less, Company shall only be required to make the prepayments and/or
reductions otherwise required hereby in an amount equal to (i) 50% of such
Consolidated Excess Cash Flow.

(f)  Revolving Loans and Swing Loans.    Company shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(g)  Prepayment Certificate.    Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), Company shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may be. In
the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.15.    Application of Prepayments/Reductions.

(a)  Application of Voluntary Prepayments by Type of Loans.    Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied as specified by Company in
the applicable notice of prepayment; provided, in the event Company fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans (for the avoidance of doubt, with no reduction
of the undrawn Delayed Term Loan Commitments) on a pro rata basis; and further
applied on a pro rata basis to reduce the scheduled remaining Installments of
principal of the Term Loans.

 

51



--------------------------------------------------------------------------------

(b)  Application of Mandatory Prepayments by Type of Loans.    Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:

first, other than with respect to prepayments pursuant to Section 2.14(c), to
prepay Term Loans (for the avoidance of doubt, with no reduction of the undrawn
Delayed Term Loan Commitments) on a pro rata basis and further applied on a pro
rata basis to the remaining scheduled Installments of principal of the Term
Loans;

second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;

third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;

fifth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such cash collateralization; and

sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.

(c)  Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans.    Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.18(c).

(d)  Application of Voluntary Prepayments to Scheduled Installments.    Any
prepayment of the Term Loans pursuant to Section 2.13(a) shall be further
applied to reduce the scheduled Installments due pursuant to Section 2.12 on a
pro rata basis to reduce the scheduled remaining Installments of principal
(including payments on the Term Loan Maturity Date) on such Term Loans.

2.16.    General Provisions Regarding Payments.

(a)  All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.

 

52



--------------------------------------------------------------------------------

(b)  All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

(c)  Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d)  Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)  Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)  Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

(g)  Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 3:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h)  If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

 

53



--------------------------------------------------------------------------------

2.17.    Ratable Sharing.    Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

2.18.    Making or Maintaining Eurodollar Rate Loans.

(a)  Inability to Determine Applicable Interest Rate.    In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Company.

 

54



--------------------------------------------------------------------------------

(b)  Illegality or Impracticability of Eurodollar Rate Loans.    In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with Company and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Effective Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c)  Compensation for Breakage or Non-Commencement of Interest
Periods.    Company shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date

 

55



--------------------------------------------------------------------------------

prior to the last day of an Interest Period applicable to that Loan (including,
without limitation, pursuant to Section 2.13(c) hereof); or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Company.

(d)  Booking of Eurodollar Rate Loans.    Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)  Assumptions Concerning Funding of Eurodollar Rate Loans.    Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19.    Increased Costs; Capital Adequacy.

(a)  Compensation For Increased Costs and Taxes.    Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Effective Date (or in the case of
any Lender that becomes a party after the Effective Date, the date that such
Lender becomes a party hereto), or compliance by such Lender with any guideline,
request or directive issued or made after the Effective Date by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law): (i) subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to

 

56



--------------------------------------------------------------------------------

make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(b)  Capital Adequacy Adjustment.    In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Effective Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Company from such Lender of the statement referred to in the
next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

2.20.    Taxes; Withholding, etc.

(a)   Payments to Be Free and Clear.    All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b)  Withholding of Taxes.    If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or

 

57



--------------------------------------------------------------------------------

payable by any Credit Party to Administrative Agent or any Lender (which term
shall include Issuing Bank for purposes of this Section 2.20(b)) under any of
the Credit Documents: (i) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it; (ii) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Company shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the
Effective Date (in the case of each Lender listed on the signature pages hereof
on the Effective Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
in any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the Effective Date or at the date of such
Assignment Agreement, as the case may be, in respect of payments to such Lender.

(c)  Evidence of Exemption From U.S. Withholding Tax.    Each Lender that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Company, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8ECI pursuant to
clause (i) above, a Certificate re Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents.

 

58



--------------------------------------------------------------------------------

Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Company two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI , or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence. Company
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.20(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve Company of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

2.21.    Obligation to Mitigate.     Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

 

59



--------------------------------------------------------------------------------

2.22.    Defaulting Lenders.    Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Company so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Company shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Company of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

2.23.    Removal or Replacement of a Lender.     Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in

 

60



--------------------------------------------------------------------------------

effect, and (iii) such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after Company’s request that it cure such default; or (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Company may, by giving written notice to Administrative Agent and any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and the assignment fees, if any, in connection with such assignment shall be
paid as follows: (x) Borrower shall pay the fees, if any, payable thereunder in
connection with any such assignment from an Increased Cost Lender or a
Non-Consenting Lender and (y) the Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender; provided, Company may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

SECTION 3.    CONDITIONS PRECEDENT

3.1.    Conditions to Initial Term Loan.    The obligation of each Lender to
make the Initial Term Loan is subject to the satisfaction of the following
conditions:

(a)  Tender Offer Conditions Precedent.    Each of the Tender Offer Conditions
Precedent, unless waived in writing by the Administrative Agent, shall have been
satisfied, and Administrative Agent shall have received certification of the
same to its reasonable satisfaction.

 

61



--------------------------------------------------------------------------------

(b)  Consummation of the Tender Offer.    The conditions included in Section B.9
of the Tender Offer Prospectus have been satisfied or waived such that the
Tender Offer becomes or is declared wholly unconditional in all respects and the
Tender Agent shall have agreed to purchase the Amazys Shares on the Company’s
behalf pursuant to the Tender Offer promptly upon receipt of the proceeds of the
Loans as further set forth in the exhibits to the Funding Notice.

(c)  Representations and Warranties.    The Major Representations shall be true
and correct as they relate to the Company and its Subsidiaries and Amazys as of
the Closing Date, with the same effect as if made on such date.

(d)  Event of Default.    At the time of and immediately after giving effect to
the Initial Term Loan no Major Default shall have occurred and be continuing.

(e)  Closing Date.    Lenders shall have made the Initial Term Loans to Company
on or before July 31, 2006.

(f)  Funding Notice.    Administrative Agent shall have received a Funding
Notice in accordance with Section 2.1(b).

3.2.    Conditions to All Other Credit Extensions

(a)  Conditions Precedent.    The obligation of each Lender to make any Loan
(other than an Initial Term Loan) or Issuing Bank to issue any Letter of Credit:

(i)  Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii)  after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

(iii)  after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Delayed Draw Term Loan Commitments shall not exceed the
Delayed Draw Term Loan Commitments then in effect;

(iv)  as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(v)  as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

 

62



--------------------------------------------------------------------------------

(vi)  on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b)  Notices.    Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank on the Effective Date, on the date
hereof, on the Closing Date and on each Credit Date, that the following
statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made
concurrently with the consummation of the Tender Offer and the borrowings under
the Second Lien Credit Agreement contemplated hereby):

4.1.    Organization; Requisite Power and Authority; Qualification.     Each of
Company and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite corporate power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2.    Capital Stock and Ownership.    The Capital Stock of each of Company and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Company or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Company or any of

 

63



--------------------------------------------------------------------------------

its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Company or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Company and each of its
Subsidiaries in their respective Subsidiaries as of the date hereof.

4.3.    Due Authorization.    The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

4.4.    No Conflict.     The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any of its Subsidiaries except to
the extent such conflict, breach or default could not reasonably be expected to
have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than any Liens created under any of the Credit Documents
in favor of Collateral Agent, on behalf of Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents were obtained on or before the date hereof
(to the extent required to be so obtained by such date) or otherwise by the
Closing Date, and disclosed in writing to Lenders and except for any such
approvals or consents the failure of which to obtain will not have a Material
Adverse Effect.

4.5.    Governmental Consents.    The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except as otherwise set
forth in the Related Agreements and on Schedule 4.5 hereto, and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Collateral Agent for filing and/or recordation, as of the Effective
Date.

4.6.    Binding Obligation.    Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

64



--------------------------------------------------------------------------------

4.7.    Historical Financial Statements.     The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the date hereof, neither Company nor any
of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company and any of
its Subsidiaries taken as a whole.

4.8.    Projections.    On and as of the date hereof, the Projections of Company
and its Subsidiaries for the period of Fiscal Year 2006 through and including
Fiscal Year 2010 (the “Projections”) are based on good faith estimates and
assumptions made by the management of Company; provided, the Projections are not
to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the date hereof, management
of Company believed that the Projections were reasonable and attainable.

4.9.    No Material Adverse Change.     Since December 31, 2004, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10.    No Restricted Junior Payments.     Since December 31, 2004, neither
Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as would be permitted pursuant to
Section 6.5.

4.11.    Adverse Proceedings, etc.    There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.12.    Payment of Taxes.    Except as otherwise permitted under Section 5.3,
all tax returns and reports of Company and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Company knows of no proposed tax assessment against Company or
any of its Subsidiaries which is not being actively contested by Company or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other

 

65



--------------------------------------------------------------------------------

appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor. Neither Company not any of its
Subsidiaries has ever been a party to an understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Internal Revenue Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

4.13.    Properties.

(a)  Title.    Each of Company and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.5 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

(b)  Real Estate.    As of the date hereof, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Company does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.14.    Environmental Matters.    Neither Company nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Company nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law that, individually
or in the aggregate, could be expected to have a Material Adverse Effect. There
are and, to each of Company’ and its Subsidiaries’ knowledge, have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Company or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Company nor
any of its Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of
Company or any of its Subsidiaries has filed any notice under any

 

66



--------------------------------------------------------------------------------

Environmental Law indicating past or present treatment of Hazardous Materials at
any Real Property, and none of Company’ or any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, except in compliance with Environmental Laws. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Company or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.15.    No Defaults.    Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.16.    Material Contracts.    Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the date hereof, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.

4.17.    Governmental Regulation.    Neither Company nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Company nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.18.    Margin Stock.    Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.

4.19.    Employee Matters.    Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries that

 

67



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect, and (c) to the
best knowledge of Company, no union representation question existing with
respect to the employees of Company or any of its Subsidiaries and, to the best
knowledge of Company, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

4.20.    Employee Benefit Plans.    Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Company, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Company, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Company, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

4.21.    Certain Fees.    Other than as set forth on Schedule 4.21, no broker’s
or finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated hereby.

4.22.    Solvency.    Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.23.    [Reserved]

 

68



--------------------------------------------------------------------------------

4.24.    Compliance with Statutes, etc.    Each of Company and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Company or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.25.    Disclosure.    No representation or warranty of the Company, Amazys, or
any of their respective Subsidiaries contained in any Credit Document, any
Related Agreement, or in any other documents, certificates or written statements
furnished to Lenders by or on behalf of Company, Amazys, or any of their
respective Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Company or Amazys, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company or Amazys to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Company or
Amazys (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

4.26.    Patriot Act.    To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.27.    Insignificant Domestic Subsidiaries.    As of the Effective Date, each
Insignificant Domestic Subsidiary is described on Schedule 4.27. Each of the
Insignificant Domestic Subsidiaries conducts (and shall conduct) no operations
and has (and shall have) no assets and no liabilities, in each case,
individually or in the aggregate, with a fair market value in excess of
$500,000.

 

69



--------------------------------------------------------------------------------

SECTION 5.    AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1.    Financial Statements and Other Reports.    Company will deliver to
Administrative Agent, Lead Arranger and Lenders:

(a)  [Reserved].

(b)  Quarterly Financial Statements.    As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated and consolidating balance sheets of Company and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated (and with respect to statements of income, consolidating)
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto;

(c)  Annual Financial Statements.    As soon as available, and in any event
within 90 days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholders’ equity and cash flows
of Company and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Company, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof;

 

70



--------------------------------------------------------------------------------

(d)  Compliance Certificate.    Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

(e)  Statements of Reconciliation after Change in Accounting Principles.    If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(f)  Notice of Default.    Promptly upon any officer of Company obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Company with respect thereto;
(ii) that any Person has given any notice to Company or any of its Subsidiaries
or taken any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of its Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Company has
taken, is taking and proposes to take with respect thereto;

(g)  Notice of Litigation.    Promptly upon any officer of Company obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Company to enable Lenders
and their counsel to evaluate such matters;

(h)  ERISA.    (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

71



--------------------------------------------------------------------------------

(i)  Financial Plan.    As soon as practicable and in any event no later than
forty-five (45) days following the first Business Day of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, and (ii) forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each month of each
such Fiscal Year and (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Loans;

(j)  Insurance Report.    As soon as practicable and in any event by the last
day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Company and its Subsidiaries and all material
insurance coverage planned to be maintained by Company and its Subsidiaries in
the immediately succeeding Fiscal Year;

(k)  Notice of Change in Board of Directors.    With reasonable promptness,
written notice of any change in the board of directors (or similar governing
body) of Company or Company;

(l)  Notice Regarding Material Contracts.    Promptly, and in any event within
ten Business Days (i) after any Material Contract of Company or any of its
Subsidiaries is terminated or amended in a manner that could result in a
Material Adverse Effect to Company or such Subsidiary, as the case may be, or
(ii) any new Material Contract is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered
to Administrative Agent (to the extent such delivery is permitted by the terms
of any such Material Contract, provided, no such prohibition on delivery shall
be effective if it were bargained for by Company or its applicable Subsidiary
with the intent of avoiding compliance with this Section 5.1(l)), and an
explanation of any actions being taken with respect thereto;

(m)  [Reserved];

(n)  Information Regarding Collateral.    (a) Company will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure or (iii) in any
Credit Party’s Federal Taxpayer Identification Number. Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral and for the Collateral at all times following such change to have a
valid, legal and perfected security interest as contemplated in the Collateral
Documents. Company also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;

(o)  Annual Collateral Verification.    Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c) and on the date hereof, Company shall deliver to Collateral
Agent a certificate of its Authorized Officer

 

72



--------------------------------------------------------------------------------

(i) either confirming that there has been no change in such information since
the date of the Collateral Questionnaire delivered on the Effective Date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes and (ii) certifying that all Uniform Commercial Code
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Collateral Documents for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period);

(p)  Other Information.    (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to the public concerning material developments in the business of
Company or any of its Subsidiaries of a kind generally required to be filed by
the Company and its Subsidiaries on Form 8-K, and (B) such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by Administrative Agent; and

(q)  Certification of Public Information.    Concurrently with the delivery of
any document or notice required to be delivered pursuant to this Section 5.1,
Company shall indicate in writing whether such document or notice contains
Nonpublic Information. Any document or notice required to be delivered pursuant
to this Section 5.1 shall be deemed to contain Nonpublic Information unless
Company specifies otherwise. Company and each Lender acknowledges that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Company, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency or another relevant website (the “Platform”), any
document or notice which contains Nonpublic Information (or is deemed to contain
Nonpublic Information) shall not be posted on that portion of the Platform
designated for such public side Lenders.

5.2.    Existence.    Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

 

73



--------------------------------------------------------------------------------

5.3.    Payment of Taxes and Claims.    Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

5.4.    Maintenance of Properties.    Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

5.5.    Insurance.    Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Company will maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, on behalf of Lenders as the loss payee thereunder
and provides for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy.

5.6.    Books and Records; Inspections.    Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Credit Party will, and will cause each

 

74



--------------------------------------------------------------------------------

of its Subsidiaries to, permit any authorized representatives designated by any
Lender to visit and inspect any of the properties of any Credit Party and any of
its respective Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested.

5.7.    Lenders Meetings.    Company will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s corporate offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent.

5.8.    Compliance with Laws.    Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.9.    Environmental.

(a)  Environmental Disclosure.    Company will deliver to Administrative Agent
and Lenders:

(i)  as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Company or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to environmental matters at any Real Property or with respect to
any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(ii)  promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Company or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Company or
Company’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Real Property that could cause such Real
Property or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii)  as soon as practicable following the sending or receipt thereof by
Company or any of its Subsidiaries, a copy of any and all written communications
with

 

75



--------------------------------------------------------------------------------

respect to (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(2) any Release required to be reported to any federal, state or local
governmental or regulatory agency, and (3) any request for information from any
governmental agency that suggests such agency is investigating whether Company
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity;

(iv)  prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Company or any of its Subsidiaries
that could reasonably be expected to (A) expose Company or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Company or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Company or any of its Subsidiaries to modify current operations
in a manner that could reasonably be expected to subject Company or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and

(v)  with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b)  Hazardous Materials Activities, Etc.    Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10.    Subsidiaries.

(a)  In the event that any Person becomes a Domestic Subsidiary of Company, or,
after the Effective Date, any Insignificant Domestic Subsidiary acquires assets
with a fair market value of $500,000 or more, Company shall, on or prior to the
date such Person become a Domestic Subsidiary or within 30 days of such
Insignificant Domestic Subsidiary acquiring such assets, (a) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, (b) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 5.19(a) and 5.19(c), (c) deliver to Administrative Agent
and Collateral Agent (i) sufficient copies of the Organizational Document
executed and delivered by such Domestic Subsidiary, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated a recent date; (ii) signature and
incumbency certificates of the officers of such Domestic Subsidiary executing

 

76



--------------------------------------------------------------------------------

the Counterpart Agreement; (iii) resolutions of the Board of Directors or
similar governing body of such Domestic Subsidiary approving and authorizing the
execution, delivery and performance of the Counterpart Agreement, certified by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (iv) a good standing certificate from the
applicable Governmental Authority of such Domestic Subsidiary’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date; and (v) such other documents as Administrative Agent may reasonably
request and (c) a written opinion of counsel for the Credit Parties as to such
matters related thereto as the Collateral Agent may request in form and
substance reasonably acceptable to the Collateral Agent. In the event that any
Person becomes a Foreign Subsidiary of Company, and the ownership interests of
such Foreign Subsidiary are owned by Company or by any Domestic Subsidiary
thereof, Company shall, or shall cause such Domestic Subsidiary to, deliver, all
such documents, instruments, agreements, and certificates as are similar to
those described in clause (c) above, and Company shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 5.19(a)
and 5.19(b) necessary to grant and to perfect a First Priority Lien in favor of
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of such ownership interests. With respect to each such
Subsidiary, Company shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Company, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedule 4.1 and 4.2
for all purposes hereof.

(b)  Within 60 days of the end of each Fiscal Year (or such later date as
Collateral Agent, in its sole discretion, may consent), Company shall deliver to
Collateral Agent: (1) a report setting forth the percentage of net invoiced
sales of the Company attributable to each Foreign Subsidiary whose Capital Stock
is required to be pledged to Collateral Agent under Section 5.10(a); and
(2) with respect to any Foreign Subsidiary referred to in the preceding clause
(1) whose sales represent more than 10.0% of the sales of the Company, on a
consolidated basis, to the extent a security agreement or similar instrument
governed by the law of the jurisdiction of formation of any such Foreign
Subsidiary has not previously been delivered to Collateral Agent, security
agreements or similar instruments governed by the laws of the jurisdiction of
formation of any such Foreign Subsidiary pursuant to which security agreements
or similar instruments Company would grant to Collateral Agent a perfected
security interest in the Capital Stock of any such Foreign Subsidiary; provided,
however, that such security interest shall be granted only if and to the extent
required by Section 5.10(a). All such security agreements or similar instruments
shall be in form and substance reasonably satisfactory to Collateral Agent.

5.11.    Additional Material Real Estate Assets.    In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Effective Date becomes a Material Real Estate Asset (or, with
respect to the Existing Headquarters Asset, such Real Estate Asset has not been
sold pursuant to an Existing Headquarters Asset Sale on or prior to March 31,
2007), and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party shall promptly take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and

 

77



--------------------------------------------------------------------------------

certificates similar to those described in Sections 5.19(c) and a written
opinion of counsel for the Credit Parties as to such matters related thereto as
the Collateral Agent may request in form and substance reasonably acceptable to
the Collateral Agent, in each case, with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets. In addition to the
foregoing, Company shall, at the request of Requisite Lenders, deliver, from
time to time, to Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien. In addition to the foregoing, if the Company acquires a Material
Real Estate Asset which has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, the Company promptly provide
Collateral Agent with a Phase I Report for each Material Real Estate Asset so
acquired, in a form reasonably satisfactory to the Administrative Agent.

5.12.    Interest Rate Protection.    No later than sixty (60) days following
the Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Company shall obtain and cause to be maintained protection against
fluctuations in interest rates pursuant to one or more Interest Rate Agreements
in form and substance reasonably satisfactory to Administrative Agent, in order
to ensure that no less than 50% of the aggregate principal amount of the total
Indebtedness of Company and its Subsidiaries then outstanding from time to time
is either (i) subject to such Interest Rate Agreements or (ii) Indebtedness that
bears interest at a fixed rate.

5.13.    Further Assurances.    At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Company, and
its Subsidiaries and all of the outstanding Capital Stock of Company and its
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).

5.14.    Miscellaneous Business Covenants.     Unless otherwise consented to by
Agents or Requisite Lenders:

(a)  Non-Consolidation.    Company will and will cause each of its Subsidiaries
to: (i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

(b)  Cash Management Systems.    Company and its Subsidiaries shall maintain
cash management systems (a) at the financial institutions engaged by the Company
and its Subsidiaries as of the Effective Date; provided that on or before the
Closing Date the holder of

 

78



--------------------------------------------------------------------------------

such account and the financial institution maintaining such account shall
execute and the Company shall deliver to Collateral Agent an Uncertificated
Securities Control Agreement, a Securities Account Control Agreement and a
Deposit Account Control Agreement, as applicable, substantially in the form of
Exhibit B, C and D, respectively, to the Pledge and Security Agreement or, in
each case, similar forms of documents reasonably acceptable to the Collateral
Agent or (b) at such other financial institutions reasonably acceptable to
Agents.

(c)  Filing of Agreement.    Within four days of the date hereof, provided that
Company or any of its Subsidiaries is otherwise required to file periodic
reports with the Securities and Exchange Commission, Company or such
Subsidiaries shall file a copy of this Agreement and the schedules hereto as a
material contract with the US Securities and Exchange Commission.

5.15.    Syndication.    The Company agrees to cooperate with GSCP, and agrees
to use commercially reasonable efforts to cause Amazys to cooperate with GSCP,
in connection with (i) the preparation of an information package regarding the
business, operations, financial projections and prospects of the Company and
Amazys including, without limitation, the delivery of all information relating
to the transactions contemplated hereunder prepared by or on behalf of the
Company or Amazys deemed reasonably necessary by GSCP to complete the
syndication of the credit facilities under this Agreement and the Second Lien
Credit Agreement (including, without limitation, using commercially reasonable
efforts to obtain the credit ratings for credit facilities provided for under
this agreement and the Second Lien Credit Agreement from Moody’s and S&P prior
to the Closing Date and (ii) the presentation of an information package
reasonably acceptable in format and content to GSCP in meetings and other
communications with prospective Lenders in connection with the syndication of
the Facilities (including, without limitation, direct contact between senior
management and representatives of the Company and Amazys with prospective
Lenders and participation of such persons in meetings). Without limiting the
foregoing, the Company authorizes and will obtain contractual undertakings from
Amazys to authorize, the use of their respective logos in connection with any
such dissemination. At the request of the Administrative Agent, the Company
agrees to prepare a version of the information package and presentation that
does not contain material non-public information concerning the Company or
Amazys, their respective affiliates or their securities. In addition, the
Company agrees that unless specifically labeled “Private — Contains Non-Public
Information,” no information, documentation or other data disseminated to
prospective Lenders in connection with the syndication of the Commitments,
whether through an internet site (including, without limitation, an IntraLinks
workspace), electronically, in presentations at meetings or otherwise, will
contain any material non-public information concerning the Company or Amazys,
their respective affiliates or their securities.

5.16.    Evidence of Insurance.    The Company shall deliver to the Collateral
Agent, on or prior to the Closing Date, a certificate from Company’s insurance
broker or other evidence satisfactory to the Collateral Agent that all insurance
required to be maintained pursuant to Section 5.5 is in full force and effect,
together with endorsements naming the Collateral Agent, for the benefit of
Secured Parties, as additional insured and loss payee thereunder to the extent
required under Section 5.5.

 

79



--------------------------------------------------------------------------------

5.17.    Fees and Expenses.    On or prior to the Closing Date, Company shall
pay all fees and expenses due and payable as of the Closing Date referred to in
Section 2.11 and Section 10.2.

5.18.    Transaction Costs.    On or prior to the Closing Date, Company shall
deliver to Administrative Agent Company’s reasonable best estimate of the
Transactions Costs (other than fees payable to any agent hereunder).

5.19.    Perfection of Security Interests.    To the extent not otherwise
provided as of the Effective Date:

(a)  subject to the following clause (b), the Company shall, no later than the
Closing Date, in order to create in favor of Collateral Agent, for the benefit
of Secured Parties, a valid, perfected First Priority security interest in the
personal property Collateral, provide to the Collateral Agent:

(i)  evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein), including, without limitation,
delivery of the items set forth on Schedule 5.19;

(ii)  opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

(iii)  evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(x) a Landlord Personal Property Collateral Access Agreement executed by the
landlord of any Leasehold Property and by the applicable Credit Party and
(y) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent.

(b)  the Company shall, as soon as reasonably practicable but in no event later
than 30 days after the Closing Date, deliver to the Collateral Agent executed
copies of all documentation (including, with respect to each of X-Rite GmbH and
X-Rite Asia Pacific Ltd., security agreements or similar instruments governed by
the laws of the jurisdiction of formation of each of X-Rite GmbH and X-Rite Asia
Pacific Ltd.) necessary to perfect the Collateral Agent’s security interest in
65% of the Capital Stock of each such Foreign Subsidiary (including stock
certificates representing 65% of such voting stock, if the Foreign Subsidiary
issues stock certificates), including without limitation, delivery of the items
set forth on Schedule 5.19; and

 

80



--------------------------------------------------------------------------------

(c)  the Company shall, as soon as reasonably practicable but in no event later
than 60 days after the Closing Date, in order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from Company
and each applicable Guarantor:

(i)  fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 5.19(c)(i) (each, a “Closing Date Mortgaged Property”),
including, without limitation, delivery of the items set forth on Schedule 5.19
(excluding, for the avoidance of doubt, any mortgage in respect of the Existing
Headquarters Asset);

(ii)  an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which an Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent, including, without limitation, delivery of the items set forth
on Schedule 5.19;

(iii)  in the case of each Leasehold Property (it being understood and agreed
that no Leasehold Properties, as of the date hereof, shall constitute Closing
Date Mortgaged Properties), (1) a Landlord Consent and Estoppel and (2) evidence
that such Leasehold Property is a Recorded Leasehold Interest;

(iv)  (a)  ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Closing
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty days prior to the Closing Date
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Collateral Agent and (B) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each Closing Date Mortgaged Property
in the appropriate real estate records, including, without limitation, delivery
of the items set forth on Schedule 5.19;

(v)  evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Collateral Agent;
and

(vi)  ALTA surveys of all Closing Date Mortgaged Properties which are not
Leasehold Properties, certified to Collateral Agent and dated not more than
thirty days prior to the Closing Date, including, without limitation, delivery
of the items set forth on Schedule 5.19.

 

81



--------------------------------------------------------------------------------

5.20.    Amazys.    From and after the Closing Date, as soon as is reasonably
practicable using commercially reasonable best efforts, Merger Sub will utilize
(and to the extent Merger Sub shall effect the Tender Offer, the Company will
cause Merger Sub to utilize) commercially reasonable best efforts to acquire the
remaining outstanding shares of Capital Stock of Amazys that Merger Sub does not
then own, including, at the option of the Company, by merging Merger Sub with
and into Amazys, with Amazys being the surviving entity, subject to terms and
conditions reasonably satisfactory to the Administrative Agent, provided that
the cash component of the consideration paid for the acquisition of such Amazys
Shares does not exceed the cash component of the consideration paid for any
Amazys Shares pursuant to the Tender Offer.

5.21.    Existing Indebtedness.

(a)  On the Closing Date, Company and its Subsidiaries shall (i) repay in full
all Indebtedness outstanding under the Existing X-Rite Revolving Credit
Agreement, (ii) terminate any commitments to lend or make other extensions of
credit thereunder, (iii) deliver to Administrative Agent all documents or
instruments necessary to release all Liens securing Indebtedness outstanding
under the Existing X-Rite Revolving Credit Agreement or other obligations of
Company and its Subsidiaries thereunder being repaid on the Closing Date, and
(iv) make arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Company and its Subsidiaries
with respect thereto.

(b)  On or before the earlier of the date of the Existing Headquarters Asset
Sale and March 31, 2007, Company and its Subsidiaries shall (i) repay in full
all Indebtedness outstanding under the Existing Headquarters Loan with the
proceeds of the Existing Headquarters Asset Sale, (ii) terminate any commitments
to lend or make other extensions of credit thereunder and (iii) deliver to
Administrative Agent all documents or instruments necessary to release all Liens
(including, without limitation, the Existing Headquarters Mortgage) securing
Indebtedness outstanding under the Existing Headquarters Loan or other
obligations of Company and its Subsidiaries thereunder being repaid in
connection with the closing of the Existing Headquarters Asset Sale.

5.22.    Foreign Transfer of Funds.    On the next Business Day immediately
following the Closing Date, the Company shall cause Amazys, or if the Merger Sub
was utilized to affect the Tender Offer, Merger Sub, to advance such funds (by
distribution or via intercompany loan) as are necessary and sufficient to enable
repayment of the Revolving Loans in accordance with the Company’s obligations
under Section 2.14(c); provided that any such advance made pursuant to
intercompany loan shall be made pursuant to a promissory note complying with the
requirements of Section 6.1(m).

5.23.    Existing Headquarters Asset Sale.     On or prior to March 31, 2007 (or
such later date as the Administrative Agent shall approve, acting reasonably),
(a) the Company shall dispose of its headquarters as of the Closing Date,
commonly known as 3100 44th Street

 

82



--------------------------------------------------------------------------------

Southwest, Grandville, Michigan (the “Existing Headquarters Asset”), pursuant to
an Asset Sale (the “Existing Headquarters Asset Sale”), (b) consideration
received for such Asset Sale shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Company (or similar governing body)), (c) no less than 100% thereof shall be
paid in Cash, and (d) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.14(a); provided that such Net Asset Sale Proceeds shall be
payable against the Existing Headquarters Loan (and thereafter the Loans) no
later than the third (3rd) Business Day following the date of receipt by Company
or any of its Subsidiaries of such Net Asset Sale Proceeds, and such Net Asset
Sale Proceeds may not be reinvested as otherwise permitted by Section 2.14(a).

SECTION 6.     NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1.    Indebtedness.    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a)  the Obligations;

(b)  Indebtedness of (i) any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; or (ii) any
Foreign Subsidiary (as obligor) to any Credit Party (as maker); provided that
the aggregate amount of all such Indebtedness of any Foreign Subsidiaries to any
one or more Credit Parties, together with all other Investments made in
accordance with Section 6.7(b)(iv), shall not exceed the amount of Investments
that the Credit Parties are permitted to make under Section 6.7(b)(iv); and
provided further, (A) all such Indebtedness shall be evidenced by promissory
notes and all such notes shall be subject to a First Priority Lien pursuant to
the Pledge and Security Agreement, (B) all such Indebtedness shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of any applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (C) any payment by any such Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to Company or to any of its
Subsidiaries for whose benefit such payment is made;

(c)  on and before the Closing Date, the Indebtedness outstanding under the
Existing X-Rite Revolving Credit Agreement; provided that such Indebtedness
outstanding under the Existing X-Rite Revolving Credit Agreement be repaid in
cash in full as of the Closing Date;

(d)  Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Company or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Company or any
of its Subsidiaries;

 

83



--------------------------------------------------------------------------------

(e)  Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(g)  guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Company and its Subsidiaries;

(h)  guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;

(i)  Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(j)  Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $3,000,000 (including any
purchase money Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such purchase money Indebtedness (i) shall be
secured only to the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 85% of the aggregate
consideration paid with respect to such asset;

(k)  other unsecured Indebtedness of Company and its Subsidiaries, in an
aggregate amount not to exceed at any time $2,000,000;

(l)  the Second Lien Term Loans owed under the Second Lien Credit Agreement in
an aggregate principal amount not to exceed $60,000,000 plus any accrued
interest or fees, and, subject to the terms of the Intercreditor Agreement,
Indebtedness incurred to refinance, renew or replace such Indebtedness in whole
or in part; provided that, (i) the terms and conditions of such Indebtedness,
taken as a whole, are no less favorable in any material respect to the obligors
thereof or the Lenders than the Second Lien Credit Agreement, (ii) no Subsidiary
of Company that is not a Guarantor hereunder shall be a guarantor of such
refinancing, renewal or replacement and (iii) the average life to maturity
thereof is greater than or equal to that of the Second Lien Term Loans;

 

84



--------------------------------------------------------------------------------

(m)  Indebtedness in an amount not to exceed $25,000,000 of Company (as obligor)
to Amazys (as maker); provided that (i) all such Indebtedness shall be evidenced
by promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to an intercreditor or subordination agreement, at the option of the
Administrative Agent, governed by the law of the jurisdiction of formation of
the intercompany creditor, that in any case is reasonably satisfactory to
Administrative Agent, (iii) the final maturity of such Indebtedness shall not be
or become due earlier than at least six (6) months after the later of the Term
Loan Maturity Date or the Revolving Commitment Termination Date, and (iv) such
Indebtedness shall require no mandatory payment of principal, interest, fees or
other amounts and no payment of such principal, interest fees or other amounts
(whether mandatory or voluntary) shall be made (other than in accordance with
and subject to the limitations set forth in Section 6.7(b)(iv) as if such
payment were an Investment for purposes of Section 6.7), prior to at least six
(6) months after the later of the Term Loan Maturity Date and the Revolving
Commitment Termination Date; and

(n)  from the Effective Date, through and including the date that is the earlier
of (i) the date of the Existing Headquarters Asset Sale and (ii) March 31, 2007,
the Existing Headquarters Loan and the Existing Headquarters Guaranty; provided
that such Existing Headquarters Loan shall be repaid in cash in full on the
earlier of (x) the date of the Existing Headquarters Asset Sale and (y) March
31, 2007; provided, further that the Existing Headquarters Guaranty shall be
cancelled and released upon the repayment in full of the Existing Headquarters
Loan.

6.2.    Liens.    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

(a)  Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b)  Liens for Taxes not yet due and payable, or if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

(c)  statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for

 

85



--------------------------------------------------------------------------------

amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(d)  Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e)  easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(f)  any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g)  Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h)  purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)  any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(k)  licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

(l)  Liens described in Schedule 6.2 or on a Title Policy delivered pursuant to
Section 5.19(c)(iv);

(m)  Liens securing Indebtedness permitted pursuant to Section 6.1(j); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;

(n)  subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness permitted pursuant to subsection (l) of Section 6.1;

 

86



--------------------------------------------------------------------------------

(o)  other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $3,000,000 at any time outstanding; and

(p)  from the Effective Date, through and including the date that is the earlier
of (i) the date of the Existing Headquarters Asset Sale and (ii) March 31, 2007,
the Existing Headquarters Mortgage; provided that such Existing Headquarters
Mortgage shall be fully released on the earlier of the date of (x) the Existing
Headquarters Asset Sale and (y) March 31, 2007.

6.3.    Equitable Lien.     If any Credit Party shall create or assume any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
other than Permitted Liens, it shall make or cause to be made effective
provisions whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness secured thereby as long as any such
Indebtedness shall be so secured; provided, notwithstanding the foregoing, this
covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not otherwise permitted hereby.

6.4.    No Further Negative Pledges.     Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) the Second Lien Credit Agreement and any collateral documents related
thereto as in effect on the date hereof and (c) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) no Credit Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

6.5.    Restricted Junior Payments.    Except as provided herein and in the
Second Lien Credit Agreement, no Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that

(a)  Subject to the terms of the Intercreditor Agreement, Company may make
regularly scheduled payments of interest with respect of the Indebtedness
incurred under the Second Lien Credit Agreement in accordance with the terms
thereof, and only to the extent required by, and subject to the subordination
provisions contained in, the Second Lien Credit Agreement; and

(b)  on or before the Closing Date, Company may make (i) regularly scheduled
payments of interest in respect of the Indebtedness outstanding under the
Existing X-Rite Revolving Credit Agreement in accordance with the terms thereof
and (ii) voluntary payments of principal (and accrued interest) in respect of
the Indebtedness outstanding under the Existing X-Rite Revolving Credit
Agreement with the proceeds of the Existing Headquarters Loan.

 

87



--------------------------------------------------------------------------------

(c)  from the Effective Date, through and including the date that is the earlier
of (x) the Existing Headquarters Asset Sale and (y) March 31, 2007, Company may
make (i) regularly scheduled payments of interest in respect of the Indebtedness
outstanding under the Existing Headquarters Loan in accordance with the terms
thereof and (ii) a single voluntary pre-payment of principal (and accrued
interest) in respect of the Indebtedness outstanding under the Existing
Headquarters Loan (A) with the proceeds of the Existing Headquarters Asset Sale
and/or (B) with cash on hand or with the proceeds of a Revolving Loan, provided,
in each case, that the Company shall promptly comply with its obligations under
Section 5.11.

6.6.    Restrictions on Subsidiary Distributions.    Except as provided herein
and the Second Lien Credit Agreement, no Credit Party shall, nor shall it permit
any of its Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of Company to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Subsidiary of Company, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Company or any other Subsidiary of Company, (c) make loans or
advances to Company or any other Subsidiary of Company, or (d) transfer any of
its property or assets to Company or any other Subsidiary of Company other than
restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement or (iv) described on Schedule 6.6.

6.7.    Investments.    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a)  Investments in Cash and Cash Equivalents;

(b)  (i)  equity Investments owned as of the Effective Date in any Subsidiary
(other than, for purposes of this clause (i), Merger Sub or Amazys)
(ii) Investments made after the Closing Date in any wholly-owned Guarantor
Subsidiary, (iii) if, and only to the extent that, Merger Sub is utilized to
effect the Tender Offer, Investments made on the Closing Date and from time to
time thereafter during the Delayed Draw Term Loan Commitment Period with the
proceeds of the Term Loans, the Delayed Draw Term Loans and/or the Second Lien
Term Loans, in Merger Sub to enable Merger Sub to make Permitted Acquisitions
set forth in paragraph (b) of the definition thereof and (iv) Investments made
after the Closing Date in any Foreign Subsidiaries (which, for the avoidance of
doubt, shall include (x) loans borrowed by any Foreign Subsidiary from any
Credit Party (other than for the purposes set forth on clause (iii) above) under
Section 6.1(b)(iii) and (y) cash payments of interest, fees, principal or other
amounts by any Credit Party to any Foreign Subsidiary in respect of obligations
under any loans borrowed by any Credit Party from any Foreign Subsidiary under
Section 6.1(m)) in an amount not to exceed $3.0 million in the aggregate;

 

88



--------------------------------------------------------------------------------

(c)  Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Company and its
Subsidiaries;

(d)  intercompany loans to the extent permitted under Section 6.1(b);

(e)  Consolidated Capital Expenditures permitted by Section 6.8(c);

(f)  loans and advances to employees of Company and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 in the aggregate;

(g)  Investments constituting Permitted Acquisitions permitted pursuant to
Section 6.9;

(h)  Investments described in Schedule 6.7; and

(i)  other Investments in an aggregate amount not to exceed at any time
$2,500,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

6.8.    Financial Covenants.

(a)  Interest Coverage Ratio.    Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending September 30, 2006, to be less than the correlative ratio
indicated in the following table:

 

Fiscal Quarter Ended

  Interest Coverage
Ratio

September 30, 2006

  2.25:1.0

December 31, 2006

  2.25:1.0

March 31, 2007

  2.50:1.0

June 30, 2007

  2.50:1.0

September 30, 2007

  2.75:1.0

December 31, 2007

  3.00:1.0

March 31, 2008

  3.50:1.0

June 30, 2008

  3.75:1.0

September 30, 2008

  3.75:1.0

 

89



--------------------------------------------------------------------------------

Fiscal Quarter Ended

  Interest Coverage
Ratio

December 31, 2008

  4.00:1.0

March 31, 2009

  4.50:1.0

June 30, 2009

  4.50:1.0

September 30, 2009

  4.50:1.0

December 31, 2009

  4.50:1.0

March 31, 2010

  4.50:1.0

June 30, 2010

  4.50:1.0

September 30, 2010

  4.50:1.0

December 31, 2010

  4.50:1.0

March 31, 2011

  4.50:1.0

June 30, 2011

  4.50:1.0

September 30, 2011

  4.50:1.0

December 31, 2011

  4.50:1.0

March 31, 2012

  4.50:1.0

June 30, 2012

  4.50:1.0

September 30, 2012

  4.50:1.0

(b)  Leverage Ratio.    Company shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2006, to exceed the correlative ratio indicated in the following
table:

 

Fiscal Quarter Ended   Leverage Ratio

September 30, 2006

  5.50:1.0

December 31, 2006

  5.50:1.0

March 31, 2007

  5.25:1.0

June 30, 2007

  5.00:1.0

September 30, 2007

  4.75:1.0

December 31, 2007

  4.25:1.0

March 31, 2008

  4.00:1.0

 

90



--------------------------------------------------------------------------------

Fiscal Quarter Ended

  Leverage Ratio

June 30, 2008

  3.50:1.0

September 30, 2008

  3.25:1.0

December 31, 2008

  3.00:1.0

March 31, 2009

  2.50:1.0

June 30, 2009

  2.50:1.0

September 30, 2009

  2.50:1.0

December 31, 2009

  2.50:1.0

March 31, 2010

  2.50:1.0

June 30, 2010

  2.50:1.0

September 30, 2010

  2.50:1.0

December 31, 2010

  2.50:1.0

March 31, 2011

  2.50:1.0

June 30, 2011

  2.50:1.0

September 30, 2011

  2.50:1.0

December 31, 2011

  2.50:1.0

March 31, 2012

  2.50:1.0

June 30, 2012

  2.50:1.0

September 30, 2012

  2.50:1.0

(c)  Maximum Consolidated Capital Expenditures.    Company shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Year indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year; provided, such amount for any Fiscal Year shall be increased by an
amount equal to the excess, if any, (but in no event more than $3,500,000) of
such amount for the previous Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year:

 

Fiscal
Year   Consolidated Capital
Expenditures

2006

  $ 10,000,000

2007

  $ 10,000,000

2008

  $ 10,000,000

 

91



--------------------------------------------------------------------------------

Fiscal
Year   Consolidated Capital
Expenditures

2009

  $ 10,000,000

2010

  $ 10,000,000

2011

  $ 10,000,000

2012

  $ 10,000,000

Notwithstanding the foregoing, Company, or a Guarantor Subsidiary thereof, shall
be permitted to make Consolidated Capital Expenditures in the form of (i) prior
to the Closing Date, the acquisition of Material Real Estate (and improvements
thereon) located in the State of Michigan which Material Real Estate shall
constitute the Company’s and its Subsidiaries’ headquarters, during the Fiscal
Year ended 2006, in an aggregate amount for such purchase not in excess of
$13,400,000 (the “Headquarters Capital Expenditure”) and (ii) on or prior to the
first anniversary of the Closing Date, Capital Expenditures associated with the
construction and development of such acquired headquarters, including the
acquisition of equipment and fixtures to be used in connection therewith, in an
aggregate amount not to exceed $9,000,000 (the “Headquarters Development Capital
Expenditure”). For the avoidance of doubt, no unused portion of the Headquarters
Capital Expenditure may be “rolled forward” pursuant to the proviso in the
immediately preceding sentence.

(d)  Certain Calculations.    With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8 (but not for purposes of determining the
Applicable Margin), Consolidated Adjusted EBITDA shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by the chief financial
officer of Company) using the historical audited financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Company and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

6.9.    Fundamental Changes; Disposition of Assets; Acquisitions.    No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible,

 

92



--------------------------------------------------------------------------------

whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and expenditures constituting Consolidated Capital Expenditures in the
ordinary course of business) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:

(a)  any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;

(b)  sales or other dispositions of assets that do not constitute Asset Sales;

(c)  Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $5,000,000; provided (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Company (or
similar governing body)), (2) no less than 85% thereof shall be paid in Cash,
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);

(d)  Asset Sales set forth on Schedule 6.9;

(e)  disposals of obsolete, worn out or surplus property;

(f)  Permitted Acquisitions, the consideration for which (other than in
connection with the Tender Offer) constitutes (i) less than an amount equal to
(A) $10,000,000 in the aggregate in any Fiscal Year minus (B) the aggregate
amount of all Headquarters Development Capital Expenditures made during such
Fiscal Year, and (ii) less than an amount equal to (A) $40,000,000 in the
aggregate from the Closing Date to the date of determination minus (B) the
aggregate amount of all Headquarters Development Capital Expenditures from the
Closing Date to the date of determination;

(g)  Investments made in accordance with Section 6.7;

(h)  the merger of Amazys with or into Merger Sub, with Amazys as the surviving
entity, in the event 90% or more of the Amazys Shares are tendered pursuant to
the Tender Offer and the Merger Sub effected such Tender Offer;

(i)  for the avoidance of doubt, Capital Expenditures constituting the
acquisition of Intellectual Property through the purchase, in one transaction or
a series of transactions, of the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person in an aggregate amount not to
exceed $500,000 in any Fiscal Year; and

(j)  the Existing Headquarters Asset Sale made in accordance with Section 5.23.

 

93



--------------------------------------------------------------------------------

6.10.    Disposal of Subsidiary Interests.    Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

6.11.    Sales and Lease-Backs.    No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Company or any of its Subsidiaries),
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Company or any of its Subsidiaries) in connection with such
lease.

6.12.    Transactions with Shareholders and Affiliates.     No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Company on terms that are less favorable to Company or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (a) any transaction between Company and any
Guarantor Subsidiary; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of Company and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Company and
its Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.12.

6.13.    Conduct of Business.    From and after the Effective Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
Effective Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.

6.14.    Permitted Activities of Merger Sub.    Merger Sub shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under the Related
Agreements; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or own any assets other than
(i) holding Capital Stock of Amazys, (ii) performing its obligations and
activities incidental thereto under the Credit Documents, and to the extent not
inconsistent therewith, the Related Agreements; and (iii) making Restricted
Junior Payments and Investments to the extent permitted by this Agreement;
(d) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its

 

94



--------------------------------------------------------------------------------

assets to, any Person, except in connection with the Tender Offer and the
transactions contemplated by Section 5.20 hereof; (e) sell or otherwise dispose
of any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than Amazys; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

6.15.    Amendments or Waivers of Certain Related Agreements.    No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any Related Agreement (other than the Second Lien
Loan Documents (as defined in the Intercreditor Agreement)) after the date
hereof without in each case obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver. No Credit Party shall agree to any material amendment to any Second Lien
Loan Document (as defined in the Intercreditor Agreement) in contravention of
the Intercreditor Agreement.

6.16.    Amendments or Waivers with respect to the Existing Indebtedness.     No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Existing Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on the Existing
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of the Existing Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of the
Existing Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders.

6.17.    Fiscal Year.    No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from the Saturday closest to
December 31 of each calendar year.

SECTION 7.    GUARANTY

7.1.    Guaranty of the Obligations.    Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

7.2.    Contribution by Guarantors.    All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate

 

95



--------------------------------------------------------------------------------

Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

7.3.    Payment by Guarantors.    Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4.    Liability of Guarantors Absolute.    Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by

 

96



--------------------------------------------------------------------------------

any circumstance which constitutes a legal or equitable discharge of a guarantor
or surety other than payment in full of the Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

(a)  this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b)  Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

(c)  the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d)  payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)  any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such

 

97



--------------------------------------------------------------------------------

action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents or any Hedge Agreements; and

(f)  this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Company or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5.    Waivers by Guarantors.    Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of

 

98



--------------------------------------------------------------------------------

authority or any disability or other defense of Company or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Company or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6.    Guarantors’ Rights of Subrogation, Contribution, etc.    Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and

 

99



--------------------------------------------------------------------------------

interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7.    Subordination of Other Obligations.     Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8.    Continuing Guaranty.    This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.9.    Authority of Guarantors or Company.    It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10.    Financial Condition of Company.    Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.

7.11.    Bankruptcy, etc.     (a)  So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against

 

100



--------------------------------------------------------------------------------

Company or any other Guarantor. The obligations of Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Company
or any other Guarantor or by any defense which Company or any other Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b)  Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c)  In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12.    Discharge of Guaranty Upon Sale of Guarantor.     If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8.     EVENTS OF DEFAULT

8.1.    Events of Default.     If any one or more of the following conditions or
events shall occur:

(a)  Failure to Make Payments When Due.    Failure by Company to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee, expense reimbursement or any other amount due hereunder within five days
after the date due; or

 

101



--------------------------------------------------------------------------------

(b)  Default in Other Agreements.    (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) in an individual principal
amount of $5,000,000 or more or with an aggregate principal amount of
$10,000,000 or more, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c)  Breach of Certain Covenants.    Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(f),
Section 5.2, Section 5.15, Section 5.16, Section 5.17, Section 5.18,
Section 5.19, Section 5.20, Section 5.21, Section 5.22 or Section 6; or

(d)  Breach of Representations, etc.    Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e)  Other Defaults Under Credit Documents.    Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or

(f)  Involuntary Bankruptcy; Appointment of Receiver, etc.    (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

 

102



--------------------------------------------------------------------------------

(g)  Voluntary Bankruptcy; Appointment of Receiver, etc.    (i) Company or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Company or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Company or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h)  Judgments and Attachments.    Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $5,000,000 or (ii) in the aggregate at any time an amount in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Company or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i)  Dissolution.    Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j)  Employee Benefit Plans.    (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or

(k)  Change of Control.    A Change of Control shall occur;

(l)  Guaranties, Collateral Documents and other Credit Documents.    At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported

 

103



--------------------------------------------------------------------------------

to be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of Collateral Agent or any Secured Party to take any action within its control,
or (iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party; or

(m)  Material Litigation.    Any action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental agency shall exist that at any time could reasonably be expected to
have a Material Adverse Effect.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(iv) or Section 2.4(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Sections 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash as reasonable
requested by Issuing Bank, to be held as security for Company’s reimbursement
Obligations in respect of Letters of Credit then outstanding.

SECTION 9.     AGENTS

9.1.    Appointment of Agents.    Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Merrill Lynch Capital, a division
of Merrill Lynch Business Financial Services Inc., to act as Syndication Agent
in accordance with the terms hereof and the other Credit Documents. GSCP is
hereby appointed Administrative Agent and Collateral Agent hereunder and under
the other Credit Documents and each Lender hereby authorizes GSCP to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents. Each Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions

 

104



--------------------------------------------------------------------------------

and duties hereunder, each Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Company or any of its
Subsidiaries. Each of Syndication Agent and each Documentation Agent, if any,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Effective
Date and the date hereof, neither Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., in its capacity as Syndication Agent,
nor any Documentation Agent, if any, in its capacity as Documentation Agent, if
any, shall have any obligations but shall be entitled to all benefits of this
Section 9.

(b)  Upon consultation with Borrower, the Administrative Agent shall have the
right to appoint, assign and grant titles to additional “Agents” and “Co-Agents”
(including any one or more Documentation Agents or Co-Documentation Agents but
other than, for the avoidance of doubt, any Administrative Agent or Collateral
Agents under this Credit Agreement or other agents with similar responsibilities
or functions under this Credit Agreement), which such additional Agents or
Co-Agents (including Documentation Agents or Co-Documentation Agents) shall
become a party hereto pursuant to appropriate documentation (including by way of
any Assignment Agreement executed by such Agent or Co-Agents (or any affiliate
thereof) in its capacity as a Lender hereunder) and, in accordance there, such
additional Agents and Co-Agents (including Documentation Agents and
Co-Documentation Agents) shall be deemed appointed in accordance with
Section 9.1(a) hereof. Following such appointment, the provisions set forth in
this Section 9 shall apply to such Agent or Co-Agent (including Documentation
Agents or Co-Documentation Agents) as if such Agent or Co-Agent were an “Agent”
as referred to in this Section 9.

9.2.    Powers and Duties.    Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3.    General Immunity.

(a)  No Responsibility for Certain Matters.    No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or any Lender or for the financial condition or business affairs of any Credit
Party or any other Person liable for the payment of any Obligations, nor shall
any Agent be required to ascertain or inquire as to the performance or

 

105



--------------------------------------------------------------------------------

observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

(b)  Exculpatory Provisions.    No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

(c)  Delegation of Duties.    Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of

 

106



--------------------------------------------------------------------------------

the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4.    Agents Entitled to Act as Lender.    The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders. Each Lender hereto
acknowledges that Fifth Third Bank, a Michigan banking corporation, is, as of
the date hereof, the lender and agent in respect of the Existing Headquarters
Loan and the Existing Headquarters Mortgage. In so far as Fifth Third Bank, a
Michigan banking corporation, becomes a Lender or Agent (including, without
limitation, Administrative Agent, Collateral Agent, Issuing Bank or Swing Line
Lender) hereunder (or under and as defined in the Second Lien Credit Agreement),
from time to time (and without prejudice to the Borrower’s obligations under
Sections 5.11, 5.21(b), 5.23(c), 6.1(n) and 6.2(p)), each Lender agrees that
Fifth Third Bank, a Michigan banking corporation, in its capacity as Lender or
Agent hereunder (or under and as defined in the Second Lien Credit Agreement),
shall be under no obligation to release any Liens in respect of the Existing
Headquarters Loan and the Existing Headquarters Mortgage so long as any
Indebtedness, obligations and liabilities secured thereby remain unpaid.

9.5.    Lenders’ Representations, Warranties and Acknowledgment.

(a)  Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b)  Each Lender, by delivering its signature page to this Agreement or an
Assignment and funding its Loan on any Credit Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable, on such Credit Date.

 

107



--------------------------------------------------------------------------------

(c)  Notwithstanding anything herein to the contrary, each Lender acknowledges
that the lien and security interest granted to the Collateral Agent pursuant to
the Pledge and Security Agreement and the exercise of any right or remedy by the
Collateral Agent thereunder are subject to the provisions of the Intercreditor
Agreement and that in the event of any conflict between the terms of the
Intercreditor Agreement and the Pledge and Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.

9.6.    Right to Indemnity.     Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7.    Successor Administrative Agent, Collateral Agent and Swing Line
Lender     Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Company, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Company and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests

 

108



--------------------------------------------------------------------------------

created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any resignation or removal of GSCP
as Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of GSCP or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder. Any resignation or removal of GSCP or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of GSCP or its successor as Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder. In such event (a) Company shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Company for cancellation, and (c) Company shall issue, if so
requested by successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Loan Sublimit then in effect and with
other appropriate insertions.

9.8.    Collateral Documents and Guaranty.

(a)  Agents under Collateral Documents and Guaranty.    Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, (i) to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents and (ii) to enter into the Intercreditor Agreement, and
each Lender agrees to be bound by the terms of the Intercreditor Agreement.
Subject to Section 10.5, without further written consent or authorization from
Lenders, Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b)  Right to Realize on Collateral and Enforce Guaranty.    Anything contained
in any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured

 

109



--------------------------------------------------------------------------------

Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale.

SECTION 10.    MISCELLANEOUS

10.1.    Notices.

(a)  Notices Generally.    Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or any Documentation
Agent, if any, shall be sent to such Person’s address as set forth on Appendix B
or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Except as otherwise set forth in paragraph (b) below, each
notice hereunder shall be in writing and may be personally served, telexed or
sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile or telex, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided, no notice to any Agent shall be
effective until received by such Agent; provided further, any such notice or
other communication shall at the request of the Administrative Agent be provided
to any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
the Administrative Agent from time to time.

(b)  Electronic Communications.    Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

110



--------------------------------------------------------------------------------

10.2    Expenses.    Whether or not the transactions contemplated hereby shall
be consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable expenses of creating and perfecting
Liens in favor of Collateral Agent, for the benefit of Lenders pursuant hereto,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may request in respect of the Collateral or
the Liens created pursuant to the Collateral Documents; (e) all the actual costs
and reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees and costs of settlement, incurred by any Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3.    Indemnity.

(a)  In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, directors,
trustees, employees, agents, sub-agents and Affiliates of each Agent and each
Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

111



--------------------------------------------------------------------------------

(b)  To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Company hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

10.4.    Set-Off.    In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.

 

112



--------------------------------------------------------------------------------

10.5.    Amendments and Waivers.

(a)  Requisite Lenders’ Consent.    Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

(b)  Affected Lenders’ Consent.    Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i)  extend the scheduled final maturity of any Loan or Note;

(ii)  waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)  extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv)  reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v)  extend the time for payment of any such interest or fees;

(vi)  reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii)  amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c);

(viii)  amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date;

(ix)  release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents;

(x)  permit an Interest Period on any Class of Loan held by such Lender with a
duration in excess of six months; or

 

113



--------------------------------------------------------------------------------

(xi)  consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c)  Other Consents.    No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)  increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii)  amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii)  amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(iv)  alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

(v)  amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of Administrative Agent and of Issuing Bank; or

(vi)  amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d)  Execution of Amendments, etc.    Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

114



--------------------------------------------------------------------------------

10.6.    Successors and Assigns; Participations.

(a)  Generally.    This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)  Register.    Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by the
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to Company and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c)  Right to Assign.    Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

(i)  to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent;

(ii)  to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Company and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person (except in the case of assignments made, on or
prior to the Closing Date, by or to GSCP or, after the Closing Date, by the
Administrative Agent), consented to by each of Company and Administrative Agent
(such consent not to be (x) unreasonably withheld or delayed or, (y) in the case
of Company, required at any time an Event of Default shall have occurred and
then be continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $2,500,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the

 

115



--------------------------------------------------------------------------------

assignment of the Revolving Commitments and Revolving Loans and (B) $1,000,000
(or such lesser amount as may be agreed to by Company and Administrative Agent
or as shall constitute the aggregate amount of the Term Loans of the assigning
Lender) with respect to the assignment of Term Loans; and

(iii)  to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” in connection with the assignments of the Term
Loans, the Revolving Loans and the Revolving Commitments by GSCP, in its
capacity as sole Lender as of the Closing Date, in connection with the initial
syndication by GSCP of the Term Loans, the Revolving Loans and the Revolving
Commitments to each of the assignees (or their respective Affiliates) set forth
on the final initial lender allocation schedule identified as “X-Rite,
Incorporated.: Final,” dated the Closing Date, and provided by GSCP to the
Company on the Closing Date.

(d)  Mechanics.    Subject to the other requirements of this Section 10.6,
assignments and assumptions of Term Loans shall only be effected by manual
execution delivery to the Administrative Agent of an Assignment Agreement with
the prior written consent of each of Company and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed or (y) in the case of
Company, required at any time an Event of Default shall have occurred and then
be continuing). Assignments and assumptions of Revolving Loans and Revolving
Commitments shall only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date.
In connection with all assignments there shall be delivered to Administrative
Agent such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.20(c).

(e)  Representations and Warranties of Assignee.    Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

(f)  Effect of Assignment.    Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder

 

116



--------------------------------------------------------------------------------

(and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date); provided, anything
contained in any of the Credit Documents to the contrary notwithstanding,
(y) Issuing Bank shall continue to have all rights and obligations thereof with
respect to such Letters of Credit until the cancellation or expiration of such
Letters of Credit and the reimbursement of any amounts drawn thereunder and
(z) such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder); (iii) the
Commitments shall be modified to reflect any Commitment of such assignee and any
Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the outstanding
Loans of the assignee and/or the assigning Lender.

(g)  Participations.    Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Company, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. Company agrees that
each participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided, (i) a
participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Company’s prior
written consent and (ii) a participant that would be a Non-US Lender if it were
a Lender shall not be entitled to the benefits of Section 2.20 unless Company is
notified of the participation sold to such participant and such participant
agrees, for the benefit of Company, to comply with Section 2.20 as though it
were a Lender. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17 as though it were a
Lender.

 

117



--------------------------------------------------------------------------------

(i)  Certain Other Assignments.    In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Company and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7.    Independence of Covenants.    All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.    Survival of Representations, Warranties and Agreements.    All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

10.9.    No Waiver; Remedies Cumulative.    No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

10.10.    Marshalling; Payments Set Aside.    Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any

 

118



--------------------------------------------------------------------------------

part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

10.11.    Severability.    In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12    Obligations Several; Independent Nature of Lenders’ Rights.    The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13.    Headings.    Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

10.14.    APPLICABLE LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

10.15.    CONSENT TO JURISDICTION.    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE

 

119



--------------------------------------------------------------------------------

CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16.    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17.    Confidentiality.    Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Company that, in
any event, a Lender may make (i) disclosures of such information to Affiliates
of such Lender and to their agents and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
pledgee referred to in Section 10.6(i) or any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any

 

120



--------------------------------------------------------------------------------

direct or indirect contractual counterparties (or the professional advisors
thereto) in Hedge Agreements (provided, such counterparties and advisors are
advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.

10.18.    Usury Savings Clause.    Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.

10.19.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20.    Effectiveness.    This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

10.21.    Patriot Act.    Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is

 

121



--------------------------------------------------------------------------------

required to obtain, verify and record information that identifies Company, which
information includes the name and address of Company and other information that
will allow such Lender or Administrative Agent, as applicable, to identify
Company in accordance with the Patriot Act.

10.22.    Electronic Execution of Assignments.    The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23.    Existing Agreement Superseded.    As and to the extent set forth in
Section 1.4, on and after the date hereof, the Existing Credit Agreement is
superseded by this Agreement, which hereby renews, amends, restates and
modifies, but does not novate or extinguish, the obligations under the Existing
Credit Agreement.

10.24.    Reaffirmation

(a)  Each of Company and the Guarantors hereby agrees and confirms, both before
and after giving effect to this Agreement, that it is bound by each of the
Credit Documents (including, without limitation, each of the Collateral
Documents) to which it is a party (including without limitation, as a grantor of
Collateral thereunder), by virtue of its having been an original signatory
thereto. Each of the Credit Documents, including, without limitation, each of
the Collateral Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Each of the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations or Secured Obligations, as applicable,
under and as defined therein.

(b)  Each of the Guarantors hereby agrees and confirms, both before and after
giving effect to this Agreement, that it is a party to and is bound by the
Guaranty as a Guarantor thereunder, by virtue of its having been an original
signatory to the Existing Credit Agreement and a signatory to this Agreement.
The Guaranty is and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed.

[Remainder of page intentionally left blank]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER

X-RITE, INCORPORATED

By:

 

/s/ Mary E. Chowning

 

Name: Mary E. Chowning

 

Title: Vice President, CFO,

Secretary & Treasurer

GUARANTORS

LABSPHERE, INC.

OTP, INCORPORATED

MONACO ACQUISITION COMPANY

X-RITE GLOBAL, INCORPORATED

X-RITE HOLDINGS, INC.

By:

 

/s/ Mary E. Chowning

 

Name: Mary E. Chowning

 

Title: Vice President, Secretary & Treasurer

 

1



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Lead Arranger, Book Runner, Administrative

Agent, Collateral Agent and a Lender

By:

 

/s/ William W. Archer

 

Name: William W. Archer

 

Title: Managing Director

 

2



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, A DIVISION

OF MERRILL LYNCH BUSINESS

FINANCIAL SERVICES INC., as Syndication Agent

By:

 

/s/ Joseph Lazewski

 

Name: Joseph Lazewski

 

Title: Vice President

 

3



--------------------------------------------------------------------------------

APPENDIX A-1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan Commitment   

Pro

Rata Share

 

Goldman Sachs Credit Partners L.P.

   $ 120,000,000    100 %

Total

   $ 120,000,000    100 %

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment    Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 40,000,000    100 %

Total

   $ 40,000,000    100 %

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX B

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Notice Addresses

COMPANY AND GUARANTORS:

X-Rite, Incorporated

3100 44th Street SW

Grandville, MI 49418

Attention: Mary Chowning

Telecopier: (616) 257-3710

in each case, with a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, Illinois 60606

Attention: Michael L. Boykins

Telecopier: (312) 984-7700

 

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Lead Arranger, Book Runner, Administrative Agent, Collateral Agent and as a
Lender:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Pedro Ramirez

Telecopier: (212) 357-4597

Email and for delivery of final financial statements for posting:
gsd.link@gs.com

in each case, with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Stephen King

Telecopier: (212) 902-3000

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as Syndication Agent:

Merrill Lynch Capital

222 N LaSalle Street, 16th Floor

Chicago, IL 60601

Attention: Dawn Amrein, Assistant Vice President

Phone: (312) 750-6315

Fax: (312) 499-3125



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

                    , 20    

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of [                    ], 2006, (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among X-RITE, INCORPORATED (the “Company”), certain Subsidiaries of
Company, as Guarantors, the Lenders party thereto from time to time, MERRILL
LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent,
and other parties thereto.

Pursuant to Section 2.2 of the Credit Agreement, Company desires that Lenders
make the following Loans to Company in accordance with the applicable terms and
conditions of the Credit Agreement on             , 20     [(the “Closing
Date”)/(the “Credit Date”)]:

 

1.    

 

Initial Term Loans

   

Base Rate Loans:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

 

$[      ,      ,      ]

2.

 

Delayed Draw Term Loans

   

Base Rate Loans:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

 

$[      ,      ,      ]

3.

 

Revolving Loans

   

Base Rate Loans:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

 

$[      ,      ,      ]

4.

 

Swing Line Loans:

 

$[      ,      ,      ]

Company hereby certifies that:

(i)    [Insert for Initial Term Loans] [As of the Closing Date, each of the
Tender Offer Conditions Precedent has been satisfied.]

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

(ii)    [Insert for Initial Term Loans] [As of the Closing Date, the conditions
included in Section B.9 of the Tender Offer Prospectus have been satisfied or
waived such that the Tender Offer becomes or is declared wholly unconditional in
all respects and the Amazys Shares have been or are being purchased
contemporaneously pursuant to the Tender Offer and have been or are being paid
for contemporaneously with the Initial Term Loan.]

(iii)    [Insert for Initial Term Loans] [The Major Representations are true and
correct as they relate to the Company and its Subsidiaries and Amazys as of the
Closing Date, with the same effect as if made on the Closing Date.]

(iv)    [Insert for Initial Term Loans] [At the time of and immediately after
giving effect to the Initial Term Loan, no Major Default has occurred and is
continuing.]

(v)    [Insert for all Loans other than Initial Term Loans] [After making the
Credit Extensions requested on the Credit Date, the Total Utilization of
Revolving Commitments shall not exceed the Revolving Commitments then in
effect.]

(vi)    [Insert for all Loans other than Initial Term Loans] [After making the
Credit Extensions requested on such Credit Date, the Total Utilization of
Delayed Draw Term Loan Commitments shall not exceed the Delayed Draw Term Loan
Commitments then in effect.]

(vii)    [Insert for all Loans other than Initial Term Loans] [As of the Credit
Date, the representations and warranties contained in each of the Credit
Documents are true, correct and complete in all material respects on and as of
such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true,
correct and complete in all material respects on and as of such earlier date.]

(viii)    [Insert for all Loans other than Initial Term Loans] [As of the Credit
Date, no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.]

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

The foregoing is made and delivered as of the date first set forth above.

 

X-RITE, INCORPORATED

By:

 

 

Name:

 

Title:

 

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of [                    ], 2006, (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among X-RITE, INCORPORATED (the “Company”), certain Subsidiaries of
Company, as Guarantors, the Lenders party thereto from time to time, MERRILL
LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent,
and other parties thereto.

Pursuant to Section 2.8 of the Credit Agreement, Company desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of             , 20    :

 

1. Term Loans:

$[      ,      ,      ]

  

Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)

$[      ,      ,      ]

  

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[            ]

month(s)

$[      ,      ,      ]

  

Eurodollar Rate Loans to be converted to Base Rate Loans

2. Revolving Loans:

$[      ,      ,      ]

  

Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)

$[      ,      ,      ]

  

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
            

month(s)

$[      ,      ,      ]

  

Eurodollar Rate Loans to be converted to Base Rate Loans

Company hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

Date:             , 20    

 

X-RITE, INCORPORATED

 

By:

 

 

 

Name:

   

Title:

 

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

ISSUANCE NOTICE

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of [                    ], 2006, (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among X-RITE, INCORPORATED (the “Company”), certain Subsidiaries of
Company, as Guarantors, the Lenders party thereto from time to time, MERRILL
LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent,
and other parties thereto.

Pursuant to Section 2.4 of the Credit Agreement, Company desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on                     ,20     (the “Credit Date”) in an aggregate
face amount of $[      ,      ,      ].

Attached hereto for each such Letter of Credit are the following:

(a)    the stated amount of such Letter of Credit;

(b)    the name and address of the beneficiary;

(c)    the expiration date; and

(d)    either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

Company hereby certifies that:

(i)    after issuing such Letter of Credit requested on the Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

(ii)    after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Delayed Draw Term Loan Commitments shall not exceed the
Delayed Draw Term Loan Commitments then in effect;

(iii)    as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; and

(iv)    as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

Date:                     , 20    

 

X-RITE, INCORPORATED

 

By:

 

 

 

Name:

   

Title:

 

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

TERM LOAN NOTE

 

$[1][      ,      ,      ]

  

[2][                    , 2006

   New York, New York

FOR VALUE RECEIVED, X-RITE, INCORPORATED, a Michigan corporation (“Company”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns the
principal amount of [1][DOLLARS] ($[      ,      ,      ][1]) in the
installments referred to below.

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of
[                    ], 2006 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Company,
certain Subsidiaries of Company, as Guarantors, the Lenders party thereto from
time to time, MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS
L.P., as Administrative Agent, and other parties thereto.

Company shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Term Loan Notes” in the aggregate principal amount of
$120,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------

[1]

Lender’s Term Loan Commitment

 

[2]

Date of Issuance

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

X-RITE, INCORPORATED

By:

 

 

Name:

 

Title:

 

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

 

$[1][      ,      ,      ]

  

[2][                     , 2006

   New York, New York

FOR VALUE RECEIVED, X-RITE, INCORPORATED, a Michigan corporation (“Company”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns, on or
before [                    ]    , 2011 the lesser of (a) [1][DOLLARS]
($[1][      ,      ,      ]) and (b) the unpaid principal amount of all advances
made by Payee to Company as Revolving Loans under the Credit Agreement referred
to below.

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of
[                    ], 2006 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Company,
certain Subsidiaries of Company, as Guarantors, the Lenders party thereto from
time to time, MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS
L.P., as Administrative Agent, and other parties thereto.

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $40,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------

[1]

Lender’s Revolving Credit Commitment

 

[2]

Date of Issuance

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

X-RITE, INCORPORATED

By:

 

 

Name:

 

Title:

 

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date  

Amount of Loan

Made This Date

 

Amount of Principal

Paid This Date

 

Outstanding Principal

Balance This Date

 

Notation

Made By

       

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3 TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

SWING LINE NOTE

 

$[1][      ,      ,      ]

  

[2                    , 2006

   New York, New York

FOR VALUE RECEIVED, X-RITE, INCORPORATED, a Michigan corporation (“Company”),
promises to pay to GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”) as Swing Line
Lender (“Payee”), on or before                     , 20    , the lesser of
(a) [1][DOLLARS] ($[      ,      ,      ]) and (b) the unpaid principal amount
of all advances made by Payee to Company as Swing Line Loans under the Credit
Agreement referred to below.

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated First Lien Credit and Guaranty Agreement, dated as of
[                    ], 2006 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Company,
certain Subsidiaries of Company, as Guarantors, the Lenders party thereto from
time to time, MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS
L.P., as Administrative Agent, and other parties thereto.

This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

--------------------------------------------------------------------------------

[1]

Swing Line Sublimit

 

[2]

Date of Issuance

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

X-RITE, INCORPORATED

By:

 

 

Name:

 

Title:

 

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

SWING LINE NOTE

 

Date  

Amount of Loan

Made This Date

 

Amount of Principal

Paid This Date

 

Outstanding Principal

Balance This Date

 

Notation

Made By

       

 

EXHIBIT B-3-4



--------------------------------------------------------------------------------

EXHIBIT C TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.  I am the Chief Financial Officer of X-RITE, INCORPORATED (“Company”).

2.  I have reviewed the terms of that certain Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of [                    ], 2006 (as it
may be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Company, certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc., as Syndication
Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, and other
parties thereto, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.  The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in reasonable detail, the nature of the condition or
event, the period during which it has existed and the action which Company has
taken, is taking, or proposes to take with respect to each such condition or
event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered                     ,20     pursuant to
Section 5.1(d) of the Credit Agreement.

 

X-RITE, INCORPORATED

By:

 

 

Name:

 

Title:

 

Chief Financial Officer

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

1.  Consolidated Adjusted EBITDA: (i) - (ii) =

  

$[      ,      ,      ]

 

(i)    

 

(a)

 

Consolidated Net Income:

  

$[      ,      ,      ]

   

(b)

 

Consolidated Interest Expense:

  

$[      ,      ,      ]

   

(c)

 

provisions for taxes based on income:

  

$[      ,      ,      ]

   

(d)

 

total depreciation expense:

  

$[      ,      ,      ]

   

(e)

 

total amortization expense:

  

$[      ,      ,      ]

   

(f)

 

restructuring charges of up to $21,000,000:

  

$[      ,      ,      ]

   

(g)

 

non-cash charges of fair market value of

Company’s life insurance policy portfolio of up to $1,000,000 per Fiscal Year:

  

$[      ,      ,      ]

   

(h)

 

other non-cash items reducing

Consolidated Net Income1:

  

$[      ,      ,      ]

 

(ii)    

 

other non-cash items increasing

Consolidated Net Income:2

  

$[      ,      ,      ]

2.    Consolidated Capital Expenditures:

  

$[      ,      ,      ]

3.    Consolidated Cash Interest Expense:

  

$[      ,      ,      ]

4.    Consolidated Current Assets:

  

$[      ,      ,      ]

5.    Consolidated Current Liabilities:

  

$[      ,      ,      ]

6.    Consolidated Excess Cash Flow: (i) - (ii) =

  

$[      ,      ,      ]

 

(i)    

 

(a)

 

Consolidated Adjusted EBITDA:

  

$[      ,      ,      ]

   

(b)

 

Consolidated Working Capital Adjustment:

  

$[      ,      ,      ]

 

(ii)    

 

(a)

 

Consolidated Capital Expenditures1:

  

$[      ,      ,      ]

--------------------------------------------------------------------------------

1

Excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period.

2

Excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period.

 

EXHIBIT C-2



--------------------------------------------------------------------------------

    

(b)

 

Consolidated Cash Interest Expense:

  

$[      ,      ,      ]

    

(c)

 

the provision for current taxes based on income of Company and its Subsidiaries
and payable in cash with respect to such period:

  

$[      ,      ,      ]

7.  Consolidated Interest Expense:

  

$[      ,      ,      ]

8.  Consolidated Net Income: (i) - (ii) =

  

$[      ,      ,      ]

  

(i)

 

the net income (or loss) of Company and its Subsidiaries on a consolidated basis
for such period taken
as a single accounting period determined in conformity with GAAP:

  

$[      ,      ,      ]

  

(ii)

 

(a)

 

the income (or loss) of any Person (other than a Subsidiary of Company) in which
any other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person:

  

$[      ,      ,      ]

    

(b)

 

the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries:

  

$[      ,      ,      ]

    

(c)

 

the income of any Subsidiary of Company to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary:

  

$[      ,      ,      ]

    

(d)

 

any after-tax gains or losses attributable to Asset Sales or returned surplus
assets of any Pension Plan:

  

$[      ,      ,      ]

    

(e)

 

to the extent not included in clauses (ii)(a) through (d) above, any net
extraordinary gains or net extraordinary losses:

  

$[      ,      ,      ]

--------------------------------------------------------------------------------

1

Net of any proceeds of any related financings with respect to such expenditures
and sales of assets used to finance such expenditures.

 

EXHIBIT C-3



--------------------------------------------------------------------------------

9.  Consolidated Total Debt:

  

$[      ,      ,      ]

10.  Consolidated Working Capital: (i) - (ii) =

  

$[      ,      ,      ]

 

(i)

 

Consolidated Current Assets:

     

$[      ,      ,      ]

 

(ii)

 

Consolidated Current Liabilities:

     

$[      ,      ,      ]

11.  Consolidated Working Capital Adjustment: (i) - (ii) =

  

$[      ,      ,      ]

 

(i)

 

Consolidated Working Capital

as of the beginning of such period:

     

$[      ,      ,      ]

 

(ii)

 

Consolidated Working Capital

as of the end of such period:

     

$[      ,      ,      ]

12.  Interest Coverage Ratio: (i)/(ii) =

    

(i)

 

Consolidated Adjusted EBITDA

for the four-Fiscal Quarter Period then ended:

     

$[      ,      ,      ]

 

(ii)

 

Consolidated Cash Interest Expense

for such four-Fiscal Quarter Period:

     

$[      ,      ,      ]

      

Actual:

  

  .    :1.00

      

Required:

  

  .    :1.00

13.  Leverage Ratio: (i)/(ii) =

    

(i)

 

Consolidated Total Debt

     

$[      ,      ,      ]

 

(ii)

 

Consolidated Adjusted EBITDA

for the four-Fiscal Quarter period then ended:

     

$[      ,      ,      ]

      

Actual:

  

  .    :1.00

      

Required:

  

  .    :1.00

14.  Consolidated Adjusted EBITDA

         

Actual:

  

$[      ,      ,      ]

      

Required :

  

$[      ,      ,      ]

15.  Maximum Consolidated Capital Expenditures

         

Actual:

  

$[      ,      ,      ]

      

Required :

  

$[      ,      ,      ]

   

plus, the excess, if any, (but in no event more than $[      ,      ,      ] of
such amount for the previous Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year:

     

$[      ,      ,      ]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

EXHIBIT D TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

[RESERVED]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between
[                    ] (the “Assignor”) and [            ] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

______________________

2.

 

Assignee:

 

                                          [and is an Affiliate/Approved Fund1]

3.

 

Borrower(s):

 

______________________

4.

 

Administrative Agent:

 

                                         , as the administrative agent under the
Credit Agreement

5.

 

Credit Agreement:

 

The $160,000,000.00 Amended and Restated First Lien Credit and Guaranty
Agreement dated as of [                    ], 2006 among X-Rite, Incorporated,
the Lenders parties thereto, Goldman Sachs Credit Partners L.P., as
Administrative Agent, and the other parties thereto

6.

 

Assigned Interest:

 

--------------------------------------------------------------------------------

1

Select as applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

Facility Assigned

 

Aggregate
Amount of

Commitment/
Loans

for all Lenders

 

Amount of
Commitment/
Loans

Assigned

 

Percentage Assigned of

Commitment/Loans2

                    3   $                       $                      
                    % ___________   $                      
$                                           % ___________  
$                       $                                           %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7.

 

Notice and Wire Instructions:

 

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

Notices:

   

Notices:

   

___________________

   

___________________

 

___________________

   

___________________

 

___________________

   

___________________

 

Attention:

   

Attention:

 

Telecopier:

   

Telecopier:

with a copy to:

 

with a copy to:

 

___________________

   

___________________

 

___________________

   

___________________

 

___________________

   

___________________

 

Attention:

   

Attention:

 

Telecopier:

   

Telecopier:

Wire Instructions:

 

Wire Instructions:

 

--------------------------------------------------------------------------------

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Loan
Commitment”, “Initial Term Loan Commitment”, “Delayed Draw Term Loan
Commitment”, etc.)

 

EXHIBIT E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

[Consented to and]4 Accepted:

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as

Administrative Agent

By:

 

 

Title:

 

[Consented to:]5

X-RITE, INCORPORATED

By:

 

 

Title:

 

--------------------------------------------------------------------------------

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

EXHIBIT E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.

Representations and Warranties.

 

 

1.1

Assignor.    The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

 

1.2

Assignee.    The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.

Payments.    All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

 

2.1

With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 

EXHIBIT E-4



--------------------------------------------------------------------------------

 

2.2

With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.

General Provisions.    This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT E-5



--------------------------------------------------------------------------------

EXHIBIT F TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of [                    ], 2006 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among X-RITE, INCORPORATED (the “Company”), certain Subsidiaries of
Company, as Guarantors, the Lenders party thereto from time to time, MERRILL
LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent,
and other parties thereto.

Pursuant to Section 2.20(c) of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” or other Person described in Section 881(c)(3)
of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

[RESERVED]

 

EXHIBIT G-1



--------------------------------------------------------------------------------

EXHIBIT H TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated             ,20     (this “Counterpart
Agreement”) is delivered pursuant to that certain Amended and Restated First
Lien Credit and Guaranty Agreement, dated as of [                    ], 2006 (as
it may be amended, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among X-RITE, INCORPORATED (the “Company”), certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as Syndication Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Administrative Agent, and other parties thereto.

Section 1.    Pursuant to and subject to the limitations set forth in
Section 5.10 of the Credit Agreement, the undersigned hereby:

(a)    agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b)    represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Credit Document and applicable
to the undersigned is true and correct both before and after giving effect to
this Counterpart Agreement, except to the extent that any such representation
and warranty relates solely to any earlier date, in which case such
representation and warranty is true and correct as of such earlier date;

(c)    no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d)    agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e)    the undersigned hereby (i) agrees that this counterpart may be attached
to the Pledge and Security Agreement, (ii) agrees that the undersigned will
comply with all the terms and conditions of the Security Agreement as if it were
an original signatory thereto, (iii) grants to Secured Party (as such term is
defined in the Pledge and Security Agreement) a security interest in all of the
undersigned’s right, title and interest in and to all “Collateral” (as such term
is defined in the Pledge and Security Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to Collateral Agent supplements to all schedules attached to the
Pledge and Security Agreement. All such Collateral shall be deemed to be part of
the “Collateral” and hereafter subject to each of the terms and conditions of
the Pledge and Security Agreement.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Section 2.    The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Agreement. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the party (including, if applicable, any party required to evidence its consent
to or acceptance of this Agreement) against whom enforcement of such change,
waiver, discharge or termination is sought. Any notice or other communication
herein required or permitted to be given shall be given in pursuant to
Section 10.1 of the Credit Agreement, and all for purposes thereof, the notice
address of the undersigned shall be the address as set forth on the signature
page hereof. In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF DOMESTIC SUBSIDIARY]

By:

 

 

Name:

 

Title:

 

 

Address for Notices:

 

_________________________

 

_________________________

 

_________________________

 

Attention:

 

Telecopier

with a copy to:

 

_________________________

 

_________________________

 

_________________________

 

Attention:

 

Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Administrative Agent

By:

 

 

Name:

 

Title:

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Collateral Agent

By:

 

 

Name:

 

Title:

 

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[See Attached Document]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

MORTGAGE AND SECURITY AGREEMENT

[See Attached Document]

 

EXHIBIT J-1



--------------------------------------------------------------------------------

EXHIBIT K TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

LANDLORD WAIVER AND CONSENT AGREEMENT

[See Attached Document]

 

EXHIBIT K-1



--------------------------------------------------------------------------------

EXHIBIT L TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

INTERCREDITOR AGREEMENT

[See Attached Document]

 

EXHIBIT L-1



--------------------------------------------------------------------------------

EXHIBIT M TO

AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT

COLLATERAL AGENT ACCESS AGREEMENT

[See Attached Document]

 

EXHIBIT M-1



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 1.1.

Tender Offer Conditions Precedent



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.1

Jurisdictions of Organization and Qualification

 

Company/Subsidiary

  

Domestic State

X-Rite, Incorporated    MI Holovision Acquisition Company    MI Labsphere, Inc.
   NH OTP, Incorporated    MI Monaco Acquisition Company    MI X-Rite Global,
Incorporated    MI X-Rite Holdings, Inc.    MI X-Rite MA, Incorporated    MI
X-Rite International, Inc.    Barbados Labsphere Ltd.    UK X-Rite Limited    UK
X-Rite Europe B.V.    Netherlands X-Rite GmbH    Germany X-Rite Mediterranee
SARL    France X-Rite K.K.    Japan X-Rite Asia Pacific Limited    Hong Kong

Company/Subsidiary

  

State of Qualification

Monaco Acquisition Company    MA



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.2

Capital Stock and Ownership

Company/Subsidiary: X-Rite, Incorporated

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

   No. Shares/Interest

Holovision Acquisition Company

   X-Rite, Incorporated    1    9,000

Labsphere, Inc.

   X-Rite, Incorporated    13    1,225,000

Monaco Acquisition Company

   X-Rite, Incorporated    2    1,000

OTP, Incorporated

   X-Rite, Incorporated    1    1,000

X-Rite Global, Incorporated.

   X-Rite, Incorporated    1    1,000

X-Rite Holdings, Inc.

   X-Rite, Incorporated    1    1,000

X-Rite MA, Incorporated

   X-Rite, Incorporated    1    1,000

X-Rite, International, Inc.

   X-Rite, Incorporated    1    1,000

Company/Subsidiary: Labsphere, Inc.

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest Labsphere Ltd.   Labsphere, Inc.   100%



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Company/Subsidiary: Labsphere Ltd.

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite Limited   Labsphere Ltd.   100%

Company/Subsidiary: X-Rite Asia Pacific Limited

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite
(Shanghai)
International
Trading Co.,
Ltd.   X-Rite Asia
Pacific Limited   100% X-Rite Asia
Pacific Pte. Ltd.   X-Rite Asia
Pacific Limited   100%

Company/Subsidiary: X-Rite GmbH

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/
Interest X-Rite spol.
s.r.o.   X-Rite GmbH   100%

Company/Subsidiary: X-Rite Holdings, Inc.

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite Asia
Pacific Limited   X-Rite Holdings, Inc.   50% X-Rite K.K.  
X-Rite Holdings, Inc.   99



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite
Mediterranee
SARL   X-Rite Holdings,
Inc.   0.14% X-Rite GmbH   X-Rite Holdings,
Inc.   50%

Company/Subsidiary: X-Rite Global, Incorporated

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite Asia
Pacific Limited   X-Rite Global,
Incorporated   50% X-Rite Europe
B.V.   X-Rite Global,
Incorporated   100% X-Rite K.K.   X-Rite Global
Incorporated   100 X-Rite
Mediterranee
SARL   X-Rite Global,
Incorporated   99.86% X-Rite GmbH   X-Rite Global,
Incorporated   50%

Company/Subsidiary: X-Rite Mediterranee SARL

 

Current Legal

Entities Owned

  Record Owner   No.
Shares/Interest X-Rite Italy,
SRL   X-Rite
Mediterranee
SARL   100% X-Rite Ibérica   X-Rite
Mediterranee
SARL   100%



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.5

Governmental Consents

None.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.13

Real Estate Assets

X-Rite, Incorporated and Domestic Subsidiaries

 

Entity of Record

  

Location Address

  

Owned or
Leased

X-Rite, Incorporated    3100 44th Street, S.W., Grandville, MI 49418    Owned
X-Rite, Incorporated    3050 44th Street S.W., Grandville, MI 49418    Owned
Labsphere, Inc.    231 Shaker Street, North Sutton, NH 03260    Owned X-Rite,
Incorporated    4300 44th Street, S.E., Kentwood, MI 49512    Owned Monaco
Acquisition Company    200 Ames Pond Drive, Suite 106, Tewksbury, MA 01876   
Leased



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.16

Material Contracts

 

1.

Second Amendment to Employment Agreement, dated as of January 30, 2006, between
X-Rite, Incorporated and Michael C. Ferrara.

 

2.

Employment Agreement, dated as of January 30, 2006, between X-Rite, Incorporated
and Mary E. Chowning.

 

3.

Employment Agreement, dated as of January 30, 2006, between X-Rite, Incorporated
and Thomas J. Vacchiano.

 

4.

Employment Agreement, dated as of January 30, 2006, between X-Rite, Incorporated
and Dr. Francis Lamy.

 

5.

Promissory Note (“Fifth Third Term Note”) of the X-Rite, Incorporated in favor
of Fifth Third Bank dated as of or around June 29, 2006, together with that
certain Mortgage dated as of or around even date therewith in favor of Fifth
Third Bank, securing the obligations of X-Rite, Incorporated in respect of the
Fifth Third Term Note.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.21

Certain Fees

Commission payable to Headwaters MB, LLC by the Company under those letter
agreements dated as of August 4, 2004 and September 12, 2005 for merger and
acquisition, and financial, advisory services and strategic advice.

Commissions payable to such other brokers and principal financial advisors of
the Company and its Subsidiaries as set forth in the Settlement Flow of Funds
attached as an exhibit to the Funding Notice to be delivered on or about July 3,
2006, as reasonably approved by the Administrative Agent, in respect of Loans to
be advanced on and as of the Closing Date.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 4.27

Insignificant Domestic Subsidiaries

 

1.

XR Ventures, LLC

 

2.

Holovision Acquisition Company

 

3.

X-Rite MA, Incorporated



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 5.19

Collateral Matters

Completion of such items by such times as set forth in the Post-Closing
Agreement dated as of June 30, 2006 (the “Post-Signing Agreement”), among the
credit parties to such Post Signing Agreement, the Administrative Agent, the
Collateral Agent and the other parties thereto.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 5.19(c)(1)

Closing Date Mortgaged Properties

 

Entity of Record

  

Location Address

X-Rite, Incorporated

   4300 44th Street, S.E., Kentwood, MI 49512

Labsphere, Inc.

   231 Shaker Street, North Sutton, NH 03260



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 6.1

Certain Indebtedness

 

Debtor

  

Debt Holder

  

Face Amount

  

Type of debt

  

Purpose

X-Rite, Incorporated    ABN Amro (London)    150,000 GBP    Standby Letter of
Credit    Required by UK Customs and Duties Service X-Rite, Incorporated   
Fifth Third Bank    $13,500,000    Term note and mortgage    Proceeds used as
payments in respect of this Credit Agreement



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 6.2

Certain Liens

 

Debtor

  

Debt Holder

  

Face Amount

  

Type of debt

  

Purpose

X-Rite, Incorporated    Fifth Third Bank    $13,500,000    Term note and
Mortgage1    Proceeds used as payments in respect of this Credit Agreement

--------------------------------------------------------------------------------

1

Mortgage in favor of Fifth Third Bank to secure the obligations of X-Rite,
Incorporated under that certain Promissory Note dated as of or around June 29,
2006, and in respect of the real property owned by X-Rite, Incorporated and
located at 3100 44th Street, S.W., Grandville, Michigan 49418.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 6.6

Certain Restrictions on Subsidiary Distributions

None.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 6.7

Certain Investments

None.



--------------------------------------------------------------------------------

Schedules to First and Second Lien Credit Agreements

 

Schedule 6.12

Certain Affiliate Transactions

Intercompany Promissory Note (X-Rite to Amazys) dated as of July 5, 2006 and
made by X-Rite, Incorporated in favor of Amazys Holding AG, in the original
aggregate principal amount of U.S.$25,000,000.